MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

among

THE SCOTTS COMPANY LLC,
as Company

THE SCOTTS MIRACLE-GRO COMPANY,
as Parent

THE BANKS PARTY HERETO

and

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,
as Administrative Agent



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,
as Sole Lead Arranger



--------------------------------------------------------------------------------



Dated as of September 21, 2011

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, New York 10036

1

Table of Contents

Page

         
SECTION 1. DEFINITIONS AND INTERPRETATION
    1  
SECTION 2. TERMS OF PURCHASE ON AN UNCOMMITTED BASIS.
    10  
SECTION 3. CONDITIONS PRECEDENT
    10  
SECTION 4. PURCHASE OF RECEIVABLES
    11  
SECTION 5. LIMITED LIABILITY
    18  
SECTION 6. THE COMPANY AS SERVICER AND AGENT OF
    19  
BANKS SECTION 7. PAYMENTS
    21  
SECTION 8. CHANGES IN CIRCUMSTANCES
    26  
SECTION 9. FURTHER ASSURANCES
    27  
SECTION 10. REPRESENTATIONS AND WARRANTIES
    28  
SECTION 11. COVENANTS
    31  
SECTION 12. PARTIAL INVALIDITY
    34  
SECTION 13. NO BANK LIABILITY FOR CONTRACT
    34  
SECTION 14. NOTICES, ADDRESSES, LANGUAGE
    34  
SECTION 15. FEES, COSTS AND INDEMNITY
    35  
SECTION 16. CALCULATIONS AND CERTIFICATE
    38  
SECTION 17. SET-OFF
    38  
SECTION 18. TERMINATION
    38  
SECTION 19. MISCELLANEOUS
    41  
SECTION 20. GOVERNING LAW
    44  
SECTION 21. OPTIONAL REPURCHASE
    45  
SECTION 22. GUARANTY; PARENT COVENANT
    45  
SECTION 23. CONFIDENTIALITY
    47  
SECTION 24. ADMINISTRATIVE AGENT
    48  

Schedule 1 — Purchase Request
Schedule 2 — Conditions Precedent
Schedule 3 — UCC Details Schedule
Schedule 4 — Form of Portfolio Report
Schedule 5 — Approved Debtors

2

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT, dated as of September 21, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, this “Agreement”), among THE SCOTTS COMPANY LLC, a limited liability
company organized under the laws of Ohio (the “Company”), THE SCOTTS MIRACLE-GRO
COMPANY, a company organized under the laws of Ohio (the “Parent”), THE BANKS
PARTY HERETO, and CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK (“CA-CIB”), as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”).

WHEREAS, after the date hereof and subject to the terms and conditions of this
Agreement, the Company may sell to the Banks and the Banks may purchase from the
Company, on a revolving and uncommitted basis, certain Receivables.

WHEREAS, the transactions hereunder shall constitute a true sale of the
Purchased Receivables, providing the Banks with the full risks and benefits of
ownership of the Purchased Receivables without recourse to the Company, except
as may otherwise be set forth herein.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



    SECTION 1. DEFINITIONS AND INTERPRETATION.

In this Agreement and each Schedule:

“Act” has the meaning ascribed to it in Section 19.9(a).

“Administrative Agent” has the meaning ascribed to it in the preamble hereto.

“Adverse Claim” means any Encumbrance on a Purchased Receivable other than those
arising under this Agreement.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 20% or more of the voting equity interests
of such Person or (ii) to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreed Base Value” shall be an amount equal to the product of (a) the Original
Amount of the Receivable being purchased and (b) 100% less the Agreed Dilution
Percentage.

“Agreed Dilution Percentage” means, with respect to a Purchased Receivable at
any time, a rate equal to (a) 5% if the sum (the “Sum”) of (i) the product of
(x) two (2) and (y) Historical Dilution for the applicable Approved Debtor in
respect of such Purchased Receivable in the same month of the previous year, and
(ii) Late Interest Percentage then in effect does not exceed 5%, (b) 10% if the
Sum in respect of such Purchased Receivable is greater than 5% and does not
exceed 10%, and (c) the actual Sum if greater than 10%.

“Agreement” has the meaning ascribed to it in the preamble hereto.

“Agreement Amount” means the maximum aggregate Funded Amounts of all Purchased
Receivables, which shall not exceed $325,000,000 at any time.

“Applicable Margin” means the applicable margin per annum for each Approved
Debtor as listed on Schedule 5 hereto.

“Approved Debtor” means each Person listed as an Approved Debtor on Schedule 5
hereto.

“Bank” means each Person listed on the signature pages hereto as a Bank, and any
other Person (other than a natural Person) that becomes a party hereto pursuant
to an Assignment and Assumption Agreement. For the avoidance of doubt, any
reference to a “Bank” or to “Banks” with respect to any Purchased Receivable
shall be a reference to such Bank or Banks, as the case may be, that have
purchased such Purchased Receivable hereunder.

“Bank’s Stated Amount” means the amount set forth under such Bank’s signature on
the signature page hereto, or in the applicable assignment and assumption
agreement with respect to which it became a party hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Beneficiaries” means the Administrative Agent and each Bank.

“Blocked Accounts” means each account opened by the Company in its name for each
Approved Debtor with JPMorgan Chase Bank, N.A. or such other bank approved by
the Administrative Agent for the purpose of collecting the Purchased Receivables
of such Approved Debtor and which shall be subject to a blocked account
agreement with the Administrative Agent providing the Administrative Agent, for
the benefit of the Banks, with control over such account.

“Business Day” means a day on which banks are open for business in Atlanta,
Georgia, Chicago, Illinois and New York, New York, and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“CA-CIB” has the meaning ascribed to it in the preamble hereto.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described on Schedule 2 shall be satisfied or waived in a
manner acceptable to each of the Administrative Agent and each of the Banks in
its reasonable discretion.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of the Internal Revenue Code also refer to any successor sections.

“Collections” means all payments made on each Purchased Receivable and any other
payments, receipts or recoveries (including any casualty insurance proceeds) by,
or on behalf of, any Debtor or otherwise with respect to any Purchased
Receivable, including any deemed Collections.

“Company” has the meaning ascribed to it in the preamble hereto.

“Contract” means a contract or purchase order between the Company and a Debtor,
as the same may be amended and supplemented from time to time in accordance with
the terms hereof, out of which has arisen one or more Purchased Receivables.

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of June, 30 2011, among the Parent, the subsidiary borrowers
from time to time party thereto, the several lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended,
restated, supplemented or modified from time to time.

“Debtor” means a person obligated to make payments in respect of a Receivable.

“Debtor Default Event” means, as of any date of determination, an Approved
Debtor shall be in default due to a Financial Inability to Pay of an amount
equal to or greater than $3,000,000 with respect to its payment of any of its
Purchased Receivables.

“Debtor Sublimit” means the sublimit to the Agreement Amount for each Approved
Debtor as listed on Schedule 5 hereto.

“Defaulted Receivable” means any Purchased Receivable which has not been paid
when due or cannot be paid solely as a result of the applicable Approved
Debtor’s Financial Inability to Pay.

“Defaulting Bank” has the meaning ascribed to it in Section 4.12.

“Dilution” means in respect of each Debtor, any discount, adjustment, set-off,
counterclaim, deduction, reduction, warranty issue or refusal to pay not arising
from such Debtor’s Financial Inability to Pay, which would have the effect of
reducing the amount of part or all of any Purchased Receivable owed by a Debtor.
For the avoidance of doubt, “Dilution” shall not include any Trade Credit Amount
included in the determination of the Original Amount of any Purchased
Receivable.

“Discount” means, with respect to each Purchased Receivable, 100% minus the
product of (a) the higher of (x) the sum of LIBOR for one week as of the
purchase date thereof plus the Applicable Margin with respect to the applicable
Approved Debtor in respect of such Purchased Receivable, and (y) the sum of
LIBOR for three months as of the purchase date thereof plus the Applicable
Margin with respect to the applicable Approved Debtor in respect of such
Purchased Receivable, and (b) a fraction the numerator of which is the number of
days in the applicable Settlement Period and the denominator of which is 360.

“Dollar,” “USD” and “$” shall mean the lawful currency of the United States of
America.

“Economic and Trade Sanctions and Anti-Terrorism Laws” means any laws relating
to economic or trade sanctions, terrorism or money laundering, including without
limitation Executive Order 13224, the Patriot Act, the regulations administered
by OFAC, the Trading with the Enemy Act (12 U.S.C. §95), and the International
Emergency Economic Powers Act (50 U.S.C. §1701-1707).

“Encumbrance” means a mortgage, assignment, security interest, pledge, lien or
other encumbrance securing any obligation of any person or any other type of
adverse claim or preferential arrangement (including, without limitation, title
transfer and retention arrangements) having a similar effect.

“Facility Party” means the Parent and the Company.

“Fee Letter” means the letter among the Administrative Agent, the Company and
the Parent of even date herewith providing for the payment of certain fees by
the Company to the Administrative Agent as specified therein.

“Final Collection Date” means the date, following the termination of purchases
under this Agreement, on which all amounts to which the Banks shall be entitled
in respect of Purchased Receivables and all other amounts owing to the Banks and
the Administrative Agent hereunder and under the other Transaction Documents are
paid in full.

“Financial Inability to Pay” means a Debtor’s failure or inability to pay a
Receivable as a result of a deterioration in such Debtor’s credit quality as
evidenced by an event where such Debtor (A)(i) is dissolved (other than pursuant
to a consolidation, amalgamation or merger); (ii) becomes insolvent or is unable
to pay its debts or fails or admits in writing its inability generally to pay
its debts as they become due; (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (iv) institutes or has
instituted against it a proceeding seeking judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditor’s rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (aa) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding up or liquidation or (bb) is not dismissed, discharged,
stayed or restrained in each case within 60 days of the institution or
presentation thereof; (v) has a resolution passed for its winding-up, official
management or liquidation; (vi) seeks or becomes subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all of
its assets; (vii) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 60 days
thereafter, (viii) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (i) to (vii) (inclusive); (ix) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts; or (x) at any time that the long-term unenhanced,
unsecured indebtedness rating of such Debtor is “CCC” (or its equivalent) or
lower, fails to pay 10% or more of the aggregate amount of Purchased Receivables
owed by it, for more than 30 days beyond the relevant Maturity Dates thereof
(unless such Debtor claims, and the Company agrees and confirms in writing, such
failure to pay is a result of a commercial dispute related to such Purchased
Receivables), or (B) fails, after giving effect to any applicable grace period
for the relevant obligation(s) of such Debtor (other than such Receivable), to
make, when due, any payments equal to or exceeding $25,000,000 under such
obligations.

“Funded Amount” means the aggregate amount of Purchase Prices paid by the Banks
hereunder, less the Collections, if any, theretofore paid to and received by the
Banks.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Historical Dilution” means, with respect to a Debtor at any time, a rate equal
to a fraction the numerator of which is the value of the “Credit Memos” for the
same month of the previous year and the denominator of which is the value of
“Sales” for such month and year, in each case for such Debtor as indicated in
the relevant Portfolio Report received by the Administrative Agent and as
distributed to the Banks.

“Indemnified Taxes” has the meaning ascribed to in Section 7.2.

“Invoice” means an invoice issued by the Company to a Debtor for payment for
goods or services supplied pursuant to a Contract between the Company and such
Debtor.

“Late Interest Percentage” means, with respect to Purchased Receivables, a rate
equal to the product of (a) the sum of (i) LIBOR for ninety-eight (98) days as
of the relevant date, and (ii) 1.05%, and (b) a fraction the numerator of which
is ninety-eight (98) and the denominator of which is 360.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

“LIBOR” means the rate per annum determined by the Administrative Agent on the
date that is two (2) Business Days prior to the applicable Settlement Date on
Reuters LIBOR page, or if such service is not available, on Reuters LIBOR 01
page, or if such service is not available, by reference to the British Bankers’
Association Interest Settlement Rates for deposits in USD for a period equal to
such relevant period; provided to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, “LIBOR”
shall be the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in USD are offered for
such relevant period by the Administrative Agent in the London interbank market
in London, England on the date that is two (2) Business Days prior to the
beginning of such period.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Parent and its subsidiaries
taken as a whole or (b) the validity or enforceability of any material term of
this Agreement or the rights or remedies of the Administrative Agent or the
Banks hereunder or acquired hereunder.

“Maturity Date” means, with respect to a Purchased Receivable, the date on which
such Purchased Receivable becomes due and payable by the Debtor.

“Monsanto Agreement” means the Amended and Restated Exclusive Agency and
Marketing Agreement by and between The Monsanto Company and the Company.

“Monsanto Receivables” means accounts receivable (and all related proceeds)
originated and owned by The Monsanto Company from an Approved Debtor and
otherwise subject to the terms of the Monsanto Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Lists” has the meaning ascribed to it in Section 19.9(b).

“OFAC Violation” has the meaning ascribed to it in Section 19.9(c).

“Original Amount” means, in relation to a Purchased Receivable, the amount owing
from the Debtor in respect of such Purchased Receivable, such amount being the
aggregate amount payable under the relevant Invoice, less any related Trade
Credit Amount applied against such payable amount on or before the purchase date
of such Purchased Receivable. For the avoidance of doubt, the Original Amount of
any Purchased Receivable shall not be reduced as a result of any write-down or
write-off of such Purchased Receivable by any Bank.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, sales, goods and services or transfer taxes, charges or
similar levies arising from any payment made under any Transaction Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
any Transaction Document.

“Parent” has the meaning ascribed to it in the preamble hereto.

“Payment Account” means the account of the Administrative Agent set forth under
its signature on the signature page hereto, or such other account as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Portfolio Report” means a report, substantially in the form of Schedule 4,
signed by an officer of the Company and which shall contain, inter alia, the
list of Receivables which have been determined to be Purchased Receivables
hereunder, with separate entries for (i) Receivables previously purchased by the
Banks in accordance with Section 4.1 and (ii) Replacement Receivables, as well
as a list of all relevant Invoices and for each Approved Debtor, a calculation
of the Trade Credit Amount.

“Prime Rate” means the rate of interest per annum that CA-CIB announces from
time to time as its prime lending rate in the United States, as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. CA-CIB or
any other Bank may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

“Pro Rata Share” means, with respect to any Bank, (i) with respect to any
Purchased Receivable, an amount (expressed as a percentage) equal to (x) that
portion of the Purchase Price of such Purchased Receivable paid by such Bank,
divided by (y) the Purchase Price of such Purchased Receivable paid by all of
the Banks, and (ii) for all other purposes under this Agreement, an amount
(expressed as a percentage) equal to (x) the aggregate Purchase Prices of all
Purchased Receivables paid by such Bank, divided by (y) the aggregate Purchase
Prices of all Purchased Receivables paid by all of the Banks. For the avoidance
of doubt, the Pro Rata Share of any Bank with respect to any Receivable that is
required to be repurchased by such Bank in accordance with Section 4.5(e) shall
be such Bank’s Pro Rata Share with respect to such Receivable as of the initial
Settlement Date on which it was purchased.

“Purchase Price” means, in relation to any Purchased Receivable, the Agreed Base
Value thereof times the applicable Discount.

“Purchase Request” means a request for purchase in the form attached hereto as
Schedule 1.

“Purchased Receivable” means, at any time, any Receivable sold by the Company
and acquired by the Banks under this Agreement.

“Receivable” means the indebtedness of an Approved Debtor to the Company arising
under a Contract and which is evidenced by an Invoice (including the right to
receive payment of any interest or finance charges or other liabilities of such
Debtor under the Contract), together with all Related Assets with respect
thereto and all Collections and other proceeds with respect to the foregoing.

“Related Assets” means, with respect to the Receivables (i) all related rights
and remedies under or in connection with the Contract with respect thereto
including bills of lading, bills of exchange, promissory notes and accessions,
(ii) all guaranties, suretyships, letters of credit, security, liens and other
arrangements supporting payment thereof, (iii) all Sales Records (including
electronic records) with respect thereto, (iv) all related insurance, and
(v) all proceeds of the foregoing.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replacement Receivables” has the meaning ascribed to it in Section 4.3 hereof.

“Repurchase Event” means, with respect to a Purchased Receivable:

(i) any representation or warranty made by the Company in any Transaction
Document with respect to such Receivable is inaccurate, incorrect or untrue, in
any material respect, on any date as of which it is made or deemed to be made;
or

(ii) the Company fails to comply with any of its covenants with respect to such
Receivable set forth in Section 11 of this Agreement or in any other Transaction
Document; or

(iii) any Purchased Receivable becomes subject to a Dilution, or on any day the
Original Amount of such Purchased Receivable (x) is reduced or adjusted as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise, any defective or rejected services, any discount or other
adjustment by the Company (including on account of credits, rebates,
chargebacks, inventory transfers, allowances for early payments and other
allowances) or any obligation of the Company owed to the applicable Debtor to
make such a discount or adjustment, (y) is reduced or cancelled as a result of a
setoff, deduction or counterclaim in respect of any claim by the Debtor thereof
against the Company (whether such claim arises out of the same or a related or
an unrelated transaction) or (z) otherwise is less than the amount reported by
the Company in (or for purposes of) any settlement statement delivered pursuant
to this Agreement (for any reason other than receipt of Collections on such
Purchased Receivable or such Purchased Receivable being written off as
uncollectible based on Debtor’s Financial Inability to Pay); provided, however,
that to the extent that the occurrence of any matter described in the foregoing
paragraphs (x) or (y) would otherwise result in a Repurchase Event, no
Repurchase Event with respect to any such Purchased Receivable shall occur if
the amount of any such adjustment caused by the occurrence of such event has
already been included in the calculation of the Purchase Price paid with respect
to such Purchased Receivable.

“Required Banks” means, at any time, the Banks representing more than 50% of the
then aggregate Purchase Prices of all Purchased Receivables paid by all of the
Banks; provided the Purchased Receivables of any Defaulting Bank shall be
disregarded in determining Required Banks at any time.

“Responsible Officer” means the Chairman, President or an Executive, Senior or
other Vice President of the Company and, with respect to financial matters, the
Chief Financial Officer, the Treasurer or the Controller of the Company.

“Sales Records” means the accounts, all sales ledgers, purchase and sales day
books, sales invoices, supply contracts and other related books and records of
the Company relating to a Debtor and on an individual Purchased Receivable basis
for the purpose of identifying amounts paid or to be paid in respect of such
Purchased Receivable.

“Settlement Date” means, Wednesday of each calendar week (or, if such Wednesday
is not a Business Day, the immediately succeeding Business Day) or such other
date as the Administrative Agent, each Bank and the Company may from time to
time agree to, provided that (i) with respect to the initial purchase hereunder,
the date of such purchase shall be the initial Settlement Date and (ii) on or
after the Termination Date, the Administrative Agent and the Banks may select
Settlement Dates by notice to the Company.

“Settlement Period” means (a) with respect to the initial purchase, a period
from and including the date of such purchase pursuant to Section 4.2 to and
including the first Tuesday following the date of the initial purchase or as
otherwise agreed between the Administrative Agent, each Bank and the Company and
(b) thereafter, each period from and including the Wednesday following the
immediately preceding Settlement Period to and including the Tuesday of the
immediately following calendar week or as otherwise agreed between the
Administrative Agent, each Bank and the Company, provided at any time the
Administrative Agent, each Bank and the Company may mutually agree to select any
different period as the Settlement Period.

“Stated Termination Date” means September 21, 2012, or such later date as may be
extended annually by mutual agreement of each Bank and the Company no later than
ninety (90) days in advance of the then scheduled Stated Termination Date.

“Tax” means with respect to any Person any present or future taxes, charges,
fees, levies, imposts, duties or assessments (including income, gross receipts,
profits, withholding, excise, property, sales, use, value added, license,
occupation and franchise taxes and any interest or penalty payable in connection
with any failure to pay any of the same); Taxes and Taxation shall be construed
accordingly.

“Termination Date” means the earliest to occur of (i) termination of this
Agreement pursuant to Section 18, (ii) the Stated Termination Date and (iii) the
Business Day designated by either the Company or the Administrative Agent and
the Banks with no less than thirty (30) days prior notice to the other party.

“Termination Event” means any of the events set forth in Section 18.

“Termination Interest” means, with respect to the Total Purchased Receivables, a
rate equal to the product of (a) the sum of (i) LIBOR for five (5) days and
(ii) 3.05%, (b) a fraction the numerator of which is the number of days during
the period referred to in clause (i) above plus fifteen (15) days, and the
denominator of which is 360 and (c) the aggregate Agreed Base Value of the Total
Purchased Receivables.

“Total Purchased Receivables” has the meaning ascribed to it in Section 18.5.

“Trade Credit Amount” means, with respect to a Purchased Receivable, the Dollar
amount from time to time accrued on the books and records of the Company and as
reported on each Portfolio Report delivered to the Administrative Agent and as
distributed to the Banks as a trade credit, trade allowance, return allowance or
similar arrangement between the Company and the related Approved Debtor that
might result in a reduction of such Purchased Receivable in the future.

“Transaction Document” means each of this Agreement, each Purchase Request, each
Portfolio Report, the blocked account agreements, and all related documents.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.



    SECTION 2. TERMS OF PURCHASE ON AN UNCOMMITTED BASIS.

Section 2.1. Prior to the Termination Date, subject to the terms and conditions
of this Agreement, the Company may, at the Company’s option, offer to sell and
assign from time to time to the Banks, and the Banks hereby agree, severally and
not jointly, to consider on an uncommitted basis to purchase a 100% interest in
all or any portion of the present and future Receivables of each Approved Debtor
as identified in the most recent Portfolio Report delivered to the
Administrative Agent under this Agreement or as identified in such other manner
acceptable to the Administrative Agent and the Required Banks provided that the
Funded Amount at no time shall exceed (a) the Agreement Amount or (b) with
respect to an Approved Debtor, the applicable Debtor Sublimit; further provided,
that in any event the Receivables that may be purchased and sold hereunder with
respect to an Approved Debtor shall be deemed to be the Receivables of such
Approved Debtor with the earliest due date (based upon their net invoice value
excluding all accruals for any discounts).



    SECTION 3. CONDITIONS PRECEDENT.

Section 3.1. The Company shall not be entitled to request the Banks to make the
initial purchase of Purchased Receivables, unless:

(a) the Administrative Agent and each Bank have received all of the documents
listed in Schedule 2 in form and substance reasonably satisfactory to each of
them;

(b) the representations and warranties made by the Company in Section 10 of this
Agreement and in any other Transaction Documents are true and correct as of the
Closing Date;

(c) the Administrative Agent has received the fees and other amounts payable by
the Company pursuant to Section 15.1;

(d) the Company shall have established the segregated Blocked Accounts for the
collection of the Purchased Receivables;

(e) no Termination Event shall have occurred; and

(f) the Closing Date falls at least four Business Days after the date of the
delivery of the initial Purchase Request and initial Portfolio Report to the
Administrative Agent and the Banks. Such Portfolio Report shall list the
Receivables requested to be purchased in a format and contain such information
as shall be reasonably satisfactory to the Administrative Agent and the Banks.

      SECTION 4.PURCHASE OF RECEIVABLES.

Section 4.1.
  No purchase shall be made hereunder except as follows:

(a) Prior to 12:00 noon New York time at least four (4) Business Days prior to a
Settlement Date on which the Company wishes the Banks to purchase Receivables,
the Administrative Agent shall have received a Purchase Request and a Portfolio
Report in connection with such purchase, which the Administrative Agent shall
promptly, and if received by 12:00 noon on the day of receipt thereof from the
Company, by no later than 2:00 pm on such date, transmit to each Bank, together
with an estimate prepared by the Administrative Agent of the Purchase Price for
the applicable Receivables to be sold on such Settlement Date, and the Pro Rata
Share of each of such Bank.

(b) No later than 10:00 a.m. New York time on the third Business Day prior to
such Settlement Date, each Bank will notify the Administrative Agent of whether
it has agreed, in its sole discretion, to purchase the Receivables set forth in
the applicable Purchase Request on the next Settlement Date; provided if any
Bank (a “Non-Purchasing Bank”) notifies the Administrative Agent in accordance
with the foregoing that such Bank will not purchase its share of such
Receivables (provided that any such notice shall apply to all Receivables set
forth in the applicable Purchase Request, and no Bank shall have the right to
purchase only certain individual Receivables subject to the same Purchase
Request), the Administrative Agent shall promptly notify each other Bank of such
Non-Purchasing Bank’s decision, and each other Bank (i) shall have the right,
but not the obligation, in its sole discretion, to purchase a pro rata share of
such Non-Purchasing Bank’s share of such Receivables, and (ii) shall notify the
Administrative Agent of whether it will make such purchase no later than
11:00 a.m. New York time on the third Business Day prior to such Settlement
Date,; provided further, (x) if any Bank fails to promptly notify the
Administrative Agent of its decision to purchase any Receivable after the
receipt of the applicable Purchase Request, then such Bank shall be deemed to be
a Non-Purchasing Bank with respect to such Receivable, and (y) if any Bank fails
to promptly notify the Administrative Agent of its decision to purchase any
Receivable after receipt of notice of a Non-Purchasing Bank’s decision, such
Bank shall be deemed to have decided to not purchase its pro rata share of such
Receivable; provided further, for the avoidance of doubt, this Section 4.1(b)
shall not apply to any repurchase of a Receivable by a Bank required in
accordance with Section 4.5(e).

(c) No later than 12:00 noon New York time three (3) Business Days prior to the
Settlement Date, the Administrative Agent will notify the Company of the Banks
that will purchase the applicable Receivables on such Settlement Date, and if,
in accordance with Section 4.1(b), the aggregate amount of such Receivables is
less than the Receivables set forth in the applicable Purchase Request, then the
notice by the Administrative Agent to the Company shall set forth the applicable
Receivables subject to such Purchase Request that such Banks are wiling to
purchase, which Receivables shall be determined by the Administrative Agent in
its reasonable discretion.

(d) No later than 12:00 noon New York time two (2) Business Days prior to the
Settlement Date, the Administrative Agent shall calculate the Purchase Price for
the applicable Receivables to be sold on such Settlement Date and promptly send
such calculation to the Company and each of the Banks, together with the Pro
Rata Share of each of such Bank (giving effect to Section 4.1(b) and
Section 4.5(e), as applicable).

(e) The aggregate of the Funded Amount of the Receivables referred to in the
Portfolio Report (after giving effect to such purchase) as of the applicable
Settlement Date will not exceed (i) the Agreement Amount or (ii) with respect to
an Approved Debtor, the Debtor Sublimit. No Bank’s Pro Rata Share of the
aggregate of the Funded Amount of the Receivables referred to in the Portfolio
Report (after giving effect to such purchase) as of the applicable Settlement
Date will exceed such Bank’s Stated Amount.

(f) The Invoices referred to in the Portfolio Report each shall have a date
certain for payment which is no more than 90 days from the earlier of (i) the
date of sale or (ii) dispatch of the goods by the Company, and are denominated
in Dollars.

(g) As of such Settlement Date, the representations and warranties made by the
Company in Section 10 of this Agreement are true and correct in all material
respects (except for those representations and warranties that are conditioned
by materiality, which shall be true and correct in all respects) and no
Termination Event shall have occurred.

Section 4.2. (a) With respect to each purchase of Receivables on a Settlement
Date:

(i) Each Bank that is purchasing Receivables on such Settlement Date, whether in
its sole discretion in accordance with Section 4.1 or as required by
Section 4.5(e), shall make its Pro Rata Share of the Purchase Price thereof
available to the Administrative Agent not later than 2:00 p.m. (New York City
time) on such Settlement Date, by wire transfer of same day funds in Dollars, to
the Payment Account; and

(ii) Upon receipt of the amounts set forth in Section 4.2(a)(i), the
Administrative Agent, on behalf of the purchasing Banks, shall pay the Purchase
Price to the Company for the Purchased Receivables sold to such Banks on such
Settlement Date, less any other amounts owing to the Administrative Agent and
the Banks hereunder, by 4:00 p.m. New York time on such Settlement Date.

(b) If no Bank decides, in its sole discretion, to purchase any Receivables
offered by the Company in accordance with Section 3 on the terms and conditions
then in effect (but subject to the requirements of Section 4.5(e)), the Banks
may in their discretion propose in writing to the Company modifications to the
Applicable Margin, Approved Debtors, and/or Debtor Sublimits as conditions to
their consent to purchase such Receivables within one Business Day of receipt of
the applicable Purchase Request; if the Company agrees to such modifications, it
shall so indicate in writing within one Business Day of receipt of such
proposal, whereupon the Banks may decide in their discretion to purchase the
Receivables listed in the relevant Purchase Request on such modified terms in
accordance with clause (a) above.

(c) The Company shall be entitled, to the extent collected by the Company, to
receive and retain an amount equal to Collections on the Purchased Receivables
in excess of all amounts owed to the Banks as set forth in Section 4.5(d) and
(e), such amount to first be applied to the delivery to the Company of any Trade
Credit Amounts due to the Company, as applicable, with the remainder of such
amounts to be paid to the Company as a servicing fee. Without limiting the
liability and obligations of the Company hereunder, each Bank shall be entitled
to offset against and deduct from such excess all amounts owing by the Company
to such Bank under this Agreement and the Transaction Documents not previously
distributed to such Bank. So long as the Company is acting as servicer for the
Purchased Receivables, the Company will be entitled to retain such excess (less
such offsets and deductions) as the Purchased Receivables are collected. Should
the Administrative Agent terminate the Company’s appointment as servicer, each
Bank will pay to the Company it’s Pro Rata Share of such excess over and above
the amounts which such Bank is entitled to offset, upon collection of all
amounts owing in respect of the Purchased Receivables purchased thereby.

(d) The parties agree that the calculation of Agreed Base Value of Purchased
Receivables includes Trade Credit Amounts which the Approved Debtors have
historically been entitled to receive if certain conditions in the future are
met. To the extent that such Approved Debtors are not entitled to receive any
such Trade Credit Amounts, or in the event that any such Approved Debtors are
entitled to receive such Trade Credit Amounts but elect not to apply the
corresponding Trade Credit Amount to the reduction of any payment made on a
Purchased Receivable, and the Collections with respect to such Purchased
Receivable include any such corresponding Trade Credit Amount, the amount
thereof shall be attributable to and paid to the Company.

Section 4.3. Until the Termination Date, with the prior consent of the Banks in
accordance with Section 4.1(a) if such purchase is to occur on a Settlement
Date, and without consent if such purchase is to occur between two Settlement
Dates, Collections may be used by the Company, as servicer, and as agent for and
on account of the Banks, to purchase from the Company Receivables of Approved
Debtors that meet all of the requirements contained herein applicable to the
initial Purchased Receivables (“Replacement Receivables”), which Replacement
Receivables shall be held for the exclusive benefit and account of the Banks to
the same extent as the original Purchased Receivables and shall constitute
Purchased Receivables for all purposes of the Agreement. For purposes of
maintaining the perfection of the Banks’ interest in any Purchased Receivables
and the proceeds thereof, each Bank hereby appoints the Company as its agent in
respect of any Collections prior to such Collections being used to purchase
Replacement Receivables, provided that the Company’s sole duty as such agent
shall be to hold such Collections in trust for the benefit of such Bank or to
purchase Replacement Receivables as aforesaid.

Section 4.4. (a) The Company will instruct all Debtors under the Purchased
Receivables to make all payments on account thereof to the relevant Blocked
Accounts. Each Invoice shall also require that payments be made to the relevant
Blocked Accounts. All Collections will be received and held in the Blocked
Accounts in the name of the Administrative Agent, for the benefit of the Banks,
as the owner thereof and, except as otherwise provided in this Agreement, will
be applied in the manner set forth in (b) below. The Administrative Agent may,
or at the request of the Required Banks, shall, suspend or terminate all of the
Company’s right, power and interest in a Blocked Account at any time upon the
occurrence and during the continuance of a Termination Event.

(b) Prior to the Termination Date, all of the Collections deposited into the
Blocked Accounts shall be swept daily and transferred into the Company’s
operating account, as designated by the Company to the financial institution
maintaining such Blocked Accounts, and each Bank hereby directs the Company to,
no later than on the Business Day following the day on which Collections are
received in such operating account, pay, apply or reserve for payment, as the
case may be, such Collections as follows:

(i) first, reserve for payment to the Banks at the next Settlement Date the
amount equal to the difference between the Agreed Base Value and the Purchase
Price of the Purchased Receivables (other than Defaulted Receivables);

(ii) second, reserve for payment to the Banks at the next Settlement Date the
amount of any Dilutions which may have accrued or been granted in relation to
the relevant Purchased Receivables that were not otherwise accounted for in the
calculation of Purchase Price;

(iii) third, reserve for payment to the Banks on the next Settlement Date
(A) the Purchase Price of the Purchased Receivables (other than Defaulted
Receivables), except for such amounts as may be used to purchase Replacement
Receivables for the time remaining in the applicable Settlement Period by the
Company on the Banks’ behalf (“Net Daily Collections”) at the price determined
in accordance with Section 4.1(d) and (B) all other amounts which may be owing
to the Administrative Agent or any Bank under this Agreement or any other
Transaction Document with respect to any Collections of Purchased Receivables;
and

(iv) fourth, with respect to any Collections of Purchased Receivables which
include any Trade Credit Amounts owing to the Company, reserve for payment to
the Company such corresponding Trade Credit Amounts subject to the last sentence
of the following paragraph.

If on any Settlement Date any Bank decides in its sole discretion (but subject
to the requirements of Section 4.5(e)), not to purchase Replacement Receivables
title to which has not yet transferred to such Bank pursuant hereto with
Collections, the Company shall remit and hold such Bank’s Pro Rata Share of all
Collections (including, without limitation, Collections received relating to
Trade Credit Amounts) in the Blocked Accounts until the next Settlement Date,
whereupon it shall follow the procedures set forth in Section 4.5(d) and (e),
provided, however, that if a Termination Event has occurred or the Termination
Date has been declared, on the applicable Final Collection Date the Company
shall follow the procedures set forth in Section 18. The Company shall comply in
all respects with each such direction of the applicable Bank. The Company’s
interest in any Collections relating to Trade Credit Amounts or that it would
otherwise receive as its servicing fee shall at all times following the
occurrence of a Termination Event be subordinate to each Bank’s interest in the
Collections until the Final Collection Date.

(c) While the Company is acting in the capacity of Servicer, any amounts in
respect of the payment of Net Daily Collections shall be deemed to have been
paid to the Company and deposited into the Blocked Account immediately upon
receipt thereof by the Company.

(d) Except as set forth in Sections 4.5(e) and 21, at no time shall the Company
have any right, title or interest in or to, or be the owner of, any Purchased
Receivable.

(e) Each of the Administrative Agent and each Bank agrees that at no time shall
either the Administrative Agent or any Bank have any rights or interest in any
Monsanto Receivables and that the Company shall at all times be entitled to any
collections deposited into the Blocked Accounts related to Monsanto Receivables;
provided, however, that if at any time after the Termination Date, an Approved
Debtor does not make a full payment on the Purchased Receivables and the
Monsanto Receivables and the applicable Approved Debtor shall have not otherwise
stated to which accounts receivable the payment should be applied and the
Company has notified the Administrative Agent and the Banks that the Company has
not determined pursuant to the terms of this Agreement and the Monsanto
Agreement as to which accounts receivable the payment should be applied, each of
the Administrative Agent and each Bank agrees that such payment shall be applied
on a pro rata basis to the Purchased Receivables and the Monsanto Receivables of
such Approved Debtor.

Section 4.5. (a) The Company and the Banks shall settle amounts owing as between
them hereunder on each Settlement Date.

(b) The Company shall deliver to the Administrative Agent (for distribution to
the Banks) prior to the Closing Date the initial Portfolio Report, in the form
of a hard copy or electronically in a manner acceptable to the Administrative
Agent, as at the last day of the immediately preceding week.

(c) Thereafter:

(i) by 12:00 noon New York time four Business Days prior to each Settlement
Date; and

(ii) within five Business Days following the Termination Date, the Company shall
deliver to the Administrative Agent and the Banks, in the form of a hard copy or
electronically in a manner acceptable to the Administrative Agent, a Portfolio
Report as at the following dates (or on the date otherwise agreed between the
Company and the Administrative Agent and each Bank):

(x) as at the last day of the immediately preceding Settlement Period (in the
case of paragraph (i) above);

(y) as at the Company’s close of business on the day immediately preceding the
Termination Date (in the case of paragraph (ii) above).

(d) On each Settlement Date by 12:00 noon New York time, to the extent available
from Collections:

(i) the Company shall pay to the Administrative Agent for the benefit of the
Banks at the Payment Account for prompt payment to the Banks on such Settlement
Date (if received by the Administrative Agent by 12:00 noon New York time, and
if not, promptly after receipt thereof) the amounts set forth in
Section 4.4(b)(i) and (ii) in respect of Purchased Receivables (other than
Defaulted Receivables), to the extent any part thereof has not been previously
paid;

(ii) If the difference between the amount reserved pursuant to
Section 4.4(b)(iii) and the Purchase Price for Replacement Receivables in
accordance with Section 4.3 is positive, then the Company shall pay to the Banks
by deposit to the Payment Account such difference.

(iii) If the difference between the amount reserved pursuant to
Section 4.4(b)(iii) and the Purchase Price for Replacement Receivables in
accordance with Section 4.3 is negative, then each Bank shall pay to the Company
such Bank’s Pro Rata Share of such difference, or at each Bank’s discretion, the
Company shall deduct from the amounts due to such Bank pursuant to clause (d)(i)
above such difference.

(iv) To the extent that any Bank has received any Collections directly, so long
as no Termination Event has occurred, such Bank shall pay to the Company by
deposit to the Company’s operating account (as designated by the Company), such
amounts as may be used to purchase Replacement Receivables that such Bank has
consented to purchase, as well as an amount equal to the aggregate amount of all
Trade Credit Amounts that the Company is entitled to receive that have been
received by such Bank from such Collections.

(e) On each Settlement Date, (i) the Company shall purchase from the Banks all
Purchased Receivables other than Defaulted Receivables for a purchase price
equal to the Agreed Base Value of such receivables minus any amounts received by
the Banks as repayment of such Purchased Receivables and (ii) each Bank
(x) shall repurchase any Receivables previously purchased by such Bank in
accordance with Section 4.1 and any Replacement Receivables which have been
purchased with such Bank’s consent in accordance with Section 4.3, in each case
to the extent such Receivables have not yet been paid as of such Settlement
Date, and (y) may in such Bank’s sole discretion purchase such Replacement
Receivables which have been purchased by the Company without such Bank’s consent
during the period between the previous Settlement Date and the current
Settlement Date in accordance with Section 4.3; in all cases the Company may use
the purchase price that it would have paid the Banks for the Purchased
Receivables in accordance with clause (i) above to purchase Replacement
Receivables, provided in each case that the Company complies with the
limitations set forth in Section 2.1 relating to the Agreement Amount and the
Debtor Sublimits.

Section 4.6. (a) On each Settlement Date in respect of which the Banks have
agreed or been required in accordance with Section 4.5(e) to purchase
Receivables, title to all currently existing Receivables of the Approved Debtors
set forth in each Portfolio Report originated by the Company shall, ipso facto,
and without any further action on the part of the Company or the Administrative
Agent or any Bank, transfer to the Banks to the extent necessary so that the
Purchase Price of all Purchased Receivables is equal to the Funded Amount of
such Purchased Receivables.

(b) If at any time the sale of all of the Receivables by the Company hereunder
is limited by the Agreement Amount, the applicable Debtor Sublimit, or any other
applicable limit set forth herein, the Receivables of such Approved Debtor
originated by the Company that are otherwise purchased and sold hereunder up to
such limitations shall be deemed to be the Receivables of such Approved Debtor
with the earliest due date (based upon their net invoice value excluding all
accruals for any discounts).

Section 4.7. (a) The Company will from time to time within five Business Days
following any request, furnish the Administrative Agent and each Bank with a
calculation of the amounts paid to or held in trust for such Bank by the Company
under this Agreement.

(b) The Company will provide the Administrative Agent and each Bank with such
other reports, information, documents, books and records as the Administrative
Agent or such Bank may reasonably request and which may be lawfully disclosed or
provided to the Administrative Agent or such Bank, including, without
limitation, a certificate signed by its officers attesting to (i) the balance
owing on each Purchased Receivable, (ii) the Maturity Date of each Purchased
Receivable and the fact that the goods sold and/or services provided under the
terms of the relevant Contracts were shipped in accordance with the terms of
such Contracts, (iii) a copy of the purchase order or sales order and invoices
relating to each Purchased Receivable, (iv) a copy of the bill of lading and any
other shipping document relating to the Purchased Receivable and all billings,
statements, correspondence and memoranda directed to the customer in relation to
each Purchased Receivable, and (v) after the Termination Date, a full accounting
of daily Collections received.

Section 4.8. The Administrative Agent and each Bank may keep records of all
purchases, which records shall be consistent with all information set forth in
the Portfolio Reports delivered to the Administrative Agent and each Bank, and
evidence the dates and amounts of purchases and the applicable Discount in
effect from time to time. Such records shall be presumptive evidence but the
failure to record any purchase shall not limit or otherwise affect any
obligations of the Company hereunder or the Debtors’ obligations to make
payments on the Purchased Receivables when due; provided in the event of any
inconsistency between the Administrative Agent’s records and any Bank’s records,
the recordations in the Administrative Agent’s records shall govern.

Section 4.9. The Company will, from time to time, at its expense, promptly
execute and deliver all instruments and documents and take all action that may
be reasonably necessary and that the Administrative Agent and each Bank may
reasonably request, in order to perfect, protect or more fully evidence such
Bank’s ownership of the Purchased Receivables, or to enable the Administrative
Agent or any Bank to exercise or enforce any of its rights hereunder.

Section 4.10. Any payment by a Debtor in respect of any indebtedness owed by it
to the Company in respect of Purchased Receivables shall, except as otherwise
specified by such Debtor or required by the related Contract or law, be applied,
first, as a Collection of any Purchased Receivables then outstanding of such
Debtor in the order of the age of such Purchased Receivables, starting with the
oldest of such Purchased Receivables and, second, to any other indebtedness of
such Debtor to the Company in respect of Purchased Receivables.

Section 4.11. All purchases shall be made by the Banks simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Bank shall be responsible for any default by any other Bank in such other Bank’s
obligation to make a purchase requested hereunder nor shall the Bank’s Stated
Amount of any Bank be increased or decreased as a result of a default by any
other Bank in such other Bank’s obligation to make a purchase requested
hereunder, unless such Bank agrees to such purchase, increase or decrease, as
the case may be, in writing.

Section 4.12. In the event that a Bank fails to make its Pro Rata Share of the
Purchase Price (or any portion thereof) available to the Administrative Agent in
accordance with section 4.2(a)(i) (such Bank, a “Defaulting Bank”), the
Administrative Agent or a non-Defaulting Bank may, in its sole discretion, make
such amount available to the Company in excess of its Pro Rata Share in such
Purchased Receivable, and if more than one non-Defaulting Bank intends to make
such amount available to the Company, then the amount thereof shall be allocated
pro rata amongst all such non-Defaulting Banks that are willing to make such
amount available to the Company. If the Administrative Agent or non-Defaulting
Bank, as the case may be, shall have made such funds available, then, to the
extent that such Defaulting Bank shall not have made its Pro Rata Share of the
Purchase Price available to the Company, such Defaulting Bank agrees to repay to
the Administrative Agent or non-Defaulting Bank, as the case may be, forthwith
on demand such corresponding amount together with interest thereon, for each day
from and including such purchase date to but excluding the date such amount is
repaid to the Administrative Agent or non-Defaulting Bank, as the case may be,
at a rate determined by the Administrative Agent or non-Defaulting Bank, as the
case may be, to represent its cost of overnight or short-term funds plus the
Applicable Margin and reasonable breakage costs (which determination shall be
conclusive absent manifest error). If such Defaulting Bank shall repay to the
Administrative Agent or non-Defaulting Bank, as the case may be, such
corresponding amount, such amount shall constitute such Defaulting Bank’s Pro
Rata Share of the Purchased Receivable for purposes of this Agreement.
Notwithstanding anything to the contrary herein (a) the Administrative Agent
shall not be liable to the Company or any other Person for the failure of a
Defaulting Bank to make its Pro Rata Share of the Purchase Price (or any portion
thereof) available to the Company in accordance with Section 4.2(a)(i) or
otherwise and (b) no non-Defaulting Bank shall be liable to the Company or any
other Person for the failure of a Defaulting Bank to make its Pro Rata Share of
the Purchase Price (or any portion thereof) available to the Company in
accordance with Section 4.2(a)(i) or otherwise. The Company hereby reserves any
and all rights or remedies that may be available under applicable Laws against
any Defaulting Bank in relation to the foregoing.

      SECTION 5.LIMITED LIABILITY.

Section 5.1.
  Deemed Collections/Repurchase Obligation.

5.1.1 If a Repurchase Event with respect to a Purchased Receivable occurs under
clause (ii) of the definition thereof and the related reduction, adjustment,
cancellation or setoff relates only to a portion of the aggregate Original
Amount and not the entire aggregate Original Amount, the Company shall be deemed
to have received on such day a Collection on such Purchased Receivable in the
amount of such reduction, adjustment, cancellation or setoff. All such
Collections deemed received by the Company under this Section 5.1.1 shall be
remitted by the Company to such account as shall be directed by the
Administrative Agent in accordance with Section 7.1. On receipt of all amounts
referred to above, the Banks shall (at the cost and expense of the Company)
execute such documents as may be necessary to re-assign that portion of the
applicable Purchased Receivables which represents the amounts so paid, without
recourse, representation or warranty (except as to the title thereto by the
Banks), to the Company.

5.1.2 Except as set forth in Section 5.1.1 with respect to partial reductions,
adjustments, cancellations or setoffs of any Original Amount, if a Purchased
Receivable remains unpaid and a Repurchase Event with respect to such Purchased
Receivable has occurred, the Administrative Agent may, by written notice,
require the Company to pay to the Banks in respect of such Purchased Receivable,
as directed by the Administrative Agent, an amount equal to the Agreed Base
Value of such Purchased Receivable (or so much of it as was paid by the Banks to
the Company and remains unpaid as Collections), and if such Purchased Receivable
is being repurchased by the Company after the Maturity Date of such Purchased
Receivable, together with interest thereon at the interest rate specified in
Section 7.6 from the due date to the date of the Company’ payment in full
thereof, and any other amounts then payable by the Company hereunder including
breakage costs under Section 7.4, whereupon such amount shall become due and
payable from the Company to the Banks on the date specified in such notice and
shall be paid into an account specified by the Administrative Agent. On receipt
of all amounts referred to above, the Banks shall (at the cost and expense of
the Company) execute such documents as may be necessary to re-assign the
applicable Purchased Receivables without recourse, representation or warranty
(except as to the title thereto by the Banks), to the Company.

Section 5.2. True Sale. It is the intention of the parties hereto that each
purchase made hereunder shall constitute a sale and assignment of the related
Purchased Receivable (and not merely a pledge), which sale and assignment is
absolute, irrevocable and without recourse except as set forth in
Sections 4.5(e), 5.1, 7.2, 7.4, 8, 15 and 18.5 and shall provide the Banks with
the full benefits of ownership of such Purchased Receivable. In the event that,
notwithstanding the intent of the parties, such purchase is deemed by a court of
competent jurisdiction to constitute a pledge rather than a sale and assignment,
the Company does hereby grant to the Administrative Agent, for the benefit of
the Banks, in order to secure all the obligations of the Company to the Banks
and the Administrative Agent hereunder, a first priority security interest in,
to and on, the Purchased Receivables and the products and proceeds thereof
including, without limitation, all Collections, all Trade Credit Amounts, all
Related Assets and all other monies, instruments, securities, documents,
investment property, financial assets and other property related to the
Purchased Receivables from time to time on deposit in or credited to the Blocked
Accounts or any other accounts and all other such property relating to the
Purchased Receivables or any of them, and, in connection therewith, the Company
hereby authorizes the Administrative Agent to file UCC financing statements with
respect to the transactions contemplated hereby, together with any amendments
relating thereto.



    SECTION 6. THE COMPANY AS SERVICER AND AGENT OF BANKS.

Section 6.1. Appointment of Servicer. Notwithstanding the sale of Purchased
Receivables pursuant to this Agreement, the Company shall continue to be
responsible for the servicing and administration of the Purchased Receivables
sold by it as agent and trustee for the Banks, all on the terms set out in this
Agreement and subject to the right of the Banks to terminate the Company as
servicer, agent and trustee pursuant to this Agreement at any time following the
occurrence of a Termination Event, subject to the termination provisions of
Section 6.3. In its capacity as servicer, the Company shall:

(a) direct each Approved Debtor to make all payments on all Receivables,
including Purchased Receivables and Receivables not purchased by the Banks, to
the Blocked Accounts;

(b) immediately pay over to the Blocked Accounts any Collections of Purchased
Receivables received by the Company to the extent received other than in a
Blocked Account, which shall be received in trust for the Banks;

(c) promptly upon becoming aware thereof, notify the Administrative Agent (and
the Administrative Agent shall promptly notify the Banks upon such notification
thereof) in the event that all or any part of any Purchased Receivable is not
paid in full within seven (7) Business Days following the Maturity Date thereof;

(d) comply with the terms and provisions of Section 4 hereof with regard to
Collections, actions to be taken at each Settlement Date and the purchase at
each Bank’s option of Replacement Receivables; and

(e) provide the Administrative Agent (for prompt distribution to the Banks) with
a weekly reconciliation and Portfolio Report setting forth the list of Purchased
Receivables and reconciling Collections made to the Blocked Accounts pursuant to
paragraph (a) above in form and in substance as agreed upon between the
Administrative Agent, the Banks and the Company.

Section 6.2. Agency. All products or proceeds (including Collections) of any
Purchased Receivable received by the Company (or the Company’s agent) shall be
held by the Company (or the Company’s agent) in trust for the Administrative
Agent and the Banks.

Section 6.3. Termination of Appointment. The Administrative Agent may, and at
the request of the Required Banks, shall, at any time following the occurrence
of a Termination Event, or, immediately if upon the bankruptcy or insolvency of
the Company or the Parent (however evidenced), (i) at its discretion give notice
to each Debtor and take any lawful action to collect any Purchased Receivable
sold from the Company directly from the respective Debtor and (ii) by notice in
writing terminate the appointment of the Company as the Banks’ servicer and
agent for the servicing of Purchased Receivables, in which case the Company
undertakes to the Administrative Agent and the Banks not to interfere with such
servicing or collection of any Purchased Receivable nor attempt to receive, nor
itself make collection from the Debtor in respect of such Purchased Receivables.
The Company shall have the option to repurchase all, or any portion of,
Purchased Receivables sold by it upon any termination of the Company as servicer
at the Repurchase Price as set forth in Section 21.1, provided no bankruptcy or
insolvency (however evidenced) has occurred with respect to the Company or the
Parent. The Company hereby grants and conveys to the Administrative Agent on
behalf of the Banks an irrevocable power of attorney (coupled with an interest)
authorizing and permitting the Administrative Agent, at its option, with or
without notice to the Company, to do any one of the following: (a) endorsing the
name of the Company upon any checks or other Receivables, (b) endorsing the name
of the Company on any freight or express bill or bill of lading relating to any
Purchased Receivables; (c) taking all action as the Administrative Agent deems
appropriate, including, without limitation, the execution and filing of
financing statements in the name of and on behalf of the Company to perfect any
of the security interests granted to the Administrative Agent, for the benefit
of the Banks, herein; provided, unless and until a Termination Event shall have
occurred, the Administrative Agent shall not exercise such power of attorney.
The Company agrees that neither the Administrative Agent, any Bank nor the
attorney-in-fact will be liable for any acts of commission or omission nor for
any error of judgment or mistake of fact or law except to the extent the same
constitutes gross negligence or willful misconduct. Without limiting the
foregoing, in the event that a Debtor Default Event shall occur with respect to
any Approved Debtor, the Administrative Agent and the Banks shall have the
rights and remedies as set forth in this Section 6.3 with respect to the
Purchased Receivables of such Approved Debtor, and (i) references in this
Section 6.3 to “Purchased Receivables” shall be deemed to be to the Purchased
Receivables of such Approved Debtor, and (ii) references in this Section 6.3 to
the “Termination Date” shall be deemed to be to the determination date of the
occurrence of such Debtor Default Event.

      SECTION 7.PAYMENTS.

Section 7.1.
  Place and Time.

7.1.1 All payments to be made by the Company to the Banks pursuant to this
Agreement shall be made on the date such amount is due by not later than
12:00 p.m. New York time to the Payment Account, or such other account as may be
specified by the Administrative Agent. The Administrative Agent shall promptly
distribute to each Bank, at such address as such Bank shall indicate in writing,
such Bank’s applicable Pro Rata Share of all such payments to the extent
received by the Administrative Agent.

7.1.2 All payments to be made by the Administrative Agent and/or the Banks
pursuant to this Agreement shall be made on the date such amount is due by not
later than 4:00 p.m. New York Time to the account of the Company notified to the
Administrative Agent by the Company.

Section 7.2. Taxes: Deduction; Withholding; Grossing Up.

7.2.1 Any and all payments by the Company to or for the account of any Bank
under any Transaction Document shall be made free and clear of and without
deduction for any Taxes or Other Taxes; provided, however that, for this
purpose, such Taxes or Other Taxes shall not include (i) overall income taxes
(however determined), franchise taxes, or branch profits taxes, in each case,
imposed on any Bank by the United States, the jurisdiction under whose laws such
Bank is organized, the jurisdiction of such Bank’s principal place of business
or the jurisdiction in which such Bank holds Receivables, or any political
subdivision thereof; (ii) any backup withholding that is required by the Code to
be withheld from amounts payable to any Bank that has failed to comply with
Section 7.2.5, (iii) any United States withholding tax imposed with respect to
any payment by the Company pursuant to any Transaction Document, but only up to
the rate (if any) at which United States withholding tax would apply to such
payments to such Bank at the time such Bank first becomes a party to this
Agreement as more fully set forth in Section 7.2.5(b)(iv), and (iv) any and all
taxes imposed pursuant to or as a result of Section 1471 through 1474 of the
Code and any applicable Treasury Regulations promulgated thereunder or published
administrative guidance implementing such Code sections, whether in existence on
the date hereof or promulgated or published hereafter (“FATCA”) (all such Taxes
other than those referred to in the provisos (i) through (iv) above shall
hereinafter be referred to as “Indemnified Taxes”). If the Company shall be
required by law to deduct any Indemnified Taxes from or in respect of any sum
payable hereunder to any Bank, then (A) the sum payable shall be increased by
the amount necessary to yield to such Bank (after payment of all Taxes) an
amount equal to the sum it would have received had no such deductions been made,
(B) the Company shall make such deductions, and (C) the Company shall pay the
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Further, if Company is required by law to deduct
any Taxes other than Indemnified Taxes from or in respect of any sum payable
hereunder to any Bank, then (A) Company shall make such deductions, (B) the
Company shall pay the amount deducted to the relevant taxation authority or
other authority in accordance with applicable law, and (C) the amounts so
deducted and paid to the relevant taxation authority shall be treated under this
Agreement as made to such Bank.

7.2.2 If the Company shall be required by law to deduct any Taxes or Other Taxes
(whether or not Indemnified Taxes) from or in respect of any sum payable
hereunder to any Bank, as promptly as possible thereafter, the Company shall
send to the Administrative Agent and the affected Bank, a certified copy of an
original official receipt showing payment thereof or such other evidence of such
payment as may be available to the Company and acceptable to the taxing
authorities having jurisdiction over such Bank. If the Company fails to pay any
Taxes or Other Taxes so deducted when due to the appropriate taxing authority or
fails to remit to the affected Bank the required receipts or other required
documentary evidence, the Company shall indemnify the affected Bank, as
applicable, for any incremental Taxes, interest or penalties that may become
payable by such party as a result of any such failure.

7.2.3 The Company shall indemnify each Bank, within twenty (20) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes paid
by such Bank on or with respect to any payment by or on account of any
obligation of the Company hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 7.2) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto. Such demand shall be made as promptly as practicable, but in any event
within 90 days after such affected Bank obtains actual knowledge of such event;
provided, however, that if an affected Bank fails to make such demand within
90 days after such affected Bank obtains knowledge of such event, such affected
Bank shall, with respect to compensation payable in respect of such event, not
be entitled to compensation in respect of the costs and losses incurred between
the 90th day after such affected Bank obtains actual knowledge of such event and
the date such affected Bank makes such demand.

7.2.4 If any Bank determines, in its sole discretion, that it has received a
refund or credit of any Taxes or Other Taxes as to which it has been indemnified
by the Company, it shall pay over such refund or credit to the Company (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Company under this Section 7.2 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of such Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund net of any applicable Taxes payable in respect of
such interest); provided, that the Company agrees to repay each such Bank,
within ten (10) Business Days after the request of such Bank, the amount paid
over to the Company (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such Bank is required to repay
such refund to such Governmental Authority. This Section 7.2 shall not be
construed to require any Bank to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to the Company or
any other Person.

7.2.5 (a) Each Bank shall deliver to the Company and to the Administrative
Agent, at the time or times prescribed by applicable laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Company or the Administrative Agent, as the case may be, to
determine (x) whether or not payments made under any Transaction Document are
subject to Taxes, (y) if applicable, the required rate of withholding or
deduction, and (z) such Bank’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Bank by the Company pursuant to this Agreement or otherwise to establish such
Bank’s status for withholding tax purposes in the applicable jurisdiction.

(b) Without limiting the generality of the foregoing:

(i) any Bank that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code, and not an exempt recipient described in
Section 6049(b)(4) of the Code, shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Administrative Agent and/or any Bank is subject to backup
withholding or information reporting requirements; and

(ii) each Bank that is organized under the laws of a jurisdiction other than the
United States (including each State thereof and the District of Columbia) (a
“Foreign Bank”) that is entitled under the Code or any applicable treaty to an
exemption from or reduction of withholding tax with respect to payments
hereunder shall deliver to the Company and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Foreign Bank becomes a Bank under this Agreement (and
from time to time thereafter upon the request of the Company or the
Administrative Agent, but only if such Foreign Bank is legally entitled to do
so), whichever of the following is applicable (I) executed originals of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party, (II) executed originals of
Internal Revenue Service Form W-8ECI, (III) executed originals of Internal
Revenue Service Form W-8IMY and all required supporting documentation, (IV) in
the case of a Foreign Bank claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Internal Revenue Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code, and
(y) executed originals of Internal Revenue Service Form W-8BEN, or (V) executed
originals of any other form prescribed by applicable laws as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii) Each Bank shall deliver to the Company and the Administrative Agent such
other tax forms or other documents as shall be prescribed by applicable law, to
the extent applicable, (x) to demonstrate that payments to such Bank under any
Transaction Document are exempt from any United States withholding tax imposed
pursuant to FATCA, and (y) to allow the Company and Administrative Agent to
determine the amount to deduct or withhold under FATCA from a payment under any
Transaction Document. Each Bank further agrees to complete and to deliver to the
Company and the Administrative Agent from time to time, so long as it is
eligible to do so, any successor or additional form required by the Internal
Revenue Service or reasonably requested by the Company in order to secure an
exemption from, or reduction in the rate of, withholding tax imposed pursuant to
FATCA.

(c) Each Bank shall promptly notify the Company and the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(d) If the form provided by a Bank at the time such Bank first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Bank provides the appropriate forms certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate only shall
be considered excluded from Taxes for periods governed by such form.

7.2.6 For any period with respect to which a Bank has failed to provide the
Company and the Administrative Agent with the appropriate form, certificate or
other document described in Section 7.2.5 (other than as a result of a change in
law occurring after the date such Bank becomes a Bank under this Agreement),
such Bank shall not be entitled to gross up under Section 7.2.1 with respect to
Taxes imposed by reason of such failure; provided, however, that should a Bank
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Company shall take such steps at the
Bank’s expense as the Bank shall reasonably request to assist the Bank to
recover such Taxes.

7.2.7 Any Bank claiming any additional amounts payable pursuant to this
Section 7.2 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Bank, be otherwise disadvantageous
to such Bank.

Section 7.3. Payments in Dollars. All payments to be made by the Company and the
Debtors in respect of a Purchased Receivable, whether of interest, principal, or
otherwise, shall be made in Dollars.

Section 7.4. Breakage Cost Indemnity. The Company agrees to indemnify each Bank
on demand against any loss or expense (including, but not limited to, any loss
of the Applicable Margin or any other loss or expense sustained or incurred or
to be sustained or incurred by such Bank in liquidating or employing deposits
acquired or contracted for to effect or maintain its acquisition of its Pro Rata
Share of Purchased Receivables or any part thereof) which such Bank has
sustained or incurred as a consequence of (i) a purchase of Receivables not
being made following the delivery of any Purchase Request to such Bank by reason
of the non-fulfillment of any of the conditions precedent or otherwise or (ii) a
repurchase of Purchased Receivables by the Company prior to the end of the
applicable Settlement Period.

Section 7.5. Business Days. Any amounts which but for this Section 7.5 would
fall due for payment under this Agreement on a day other than a Business Day
shall be payable on the succeeding Business Day unless such Business Day would
fall into a new calendar month, in which case such payment shall be due on the
preceding Business Day. Interest calculations shall, where necessary, be
adjusted accordingly.

Section 7.6. Default Interest.

7.6.1 In the event that any amount payable by the Company hereunder or under any
of the other Transaction Documents (including, without limitation, Collections
received by the Company and not paid to the Administrative Agent for the benefit
of the Banks when received) remains unpaid for five (5) Business Days after the
Administrative Agent, at the request of the Required Banks, provides notice to
the Company that such amounts are past due, the Banks shall charge, and the
Company shall pay, interest (“Default Interest”) from time to time on any such
unpaid amount to the Administrative Agent and/or the Banks during the period
from (and including) the due date thereof, but excluding the date payment is
received by the Administrative Agent and/or the Banks, as applicable, in full,
at a rate equal to the aggregate of (i) the Prime Rate, and (ii) 3.05% per
annum.

7.6.2 Such Default Interest shall be payable ON DEMAND and, if no prior demand
is made, on the last Business Day of each calendar month. Each of the
Administrative Agent and each Bank is authorized to charge any such amount of
Default Interest due to any account of the Company on the books of the
Administrative Agent or such Bank, as applicable, or any affiliate thereof and
to deduct any such amount from any amount which would otherwise be due from the
Administrative Agent or such Bank, as applicable, to the Company from time to
time under this Agreement.

Section 7.7. Ratable Sharing. If any Bank shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any Purchased
Receivable or other obligations hereunder resulting in such Bank receiving
payment of a proportion of the aggregate amount payable under any Purchased
Receivable to such Bank greater than its Pro Rata Share thereof as provided
herein, then the Bank receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash) participations in
the other Banks’ Pro Rata Shares of the Purchased Receivable (not in excess of
the applicable Purchase Price thereof), or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Banks ratably in accordance with the aggregate amount owing to them; provided:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and (ii) the provisions of this Section 7.7 shall not be construed to
apply to (A) any payment made by the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Bank), or (B) any payment obtained by a Bank
as consideration for the assignment of or sale of a participation in any of its
Purchased Receivables to any assignee or participant, other than to any Facility
Party (as to which the provisions of this Section shall apply). Each Facility
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable law, that any Bank acquiring a participation pursuant to the
foregoing arrangements may exercise against each Facility Party rights of setoff
and counterclaim with respect to such participation as fully as if such Bank
were a direct creditor of each Facility Party in the amount of such
participation.

      SECTION 8.CHANGES IN CIRCUMSTANCES.

Section 8.1.
  Increased Costs.

8.1.1 The Company shall, within three Business Days of a demand by any Bank, pay
the amount of any Increased Costs incurred by such Bank as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement.

8.1.2 In this Agreement “Increased Costs” means (i) a reduction in the rate of
return for the applicable Bank from the transactions contemplated in the
Transaction Documents or on such Bank’s overall capital; (ii) an additional or
increased cost imposed by regulatory or administrative action; (iii) a reduction
of any amount due and payable under any Transaction Document or by the Debtor
under the Purchased Receivables, which in each case is incurred or suffered by
such Bank to the extent that it is attributable to such Bank having entered into
any Transaction Document or funding any purchase of Purchased Receivables or
being exposed to any Debtor in respect of Purchased Receivables and/or
performing any of its obligations under any Transaction Document; or (iv) costs
associated with the implementation and enforcement of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, including all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III.

Section 8.2. Increased Cost Claims.

8.2.1 If any Bank intends to make a claim pursuant to Section 8.1, it shall
notify the Company of the event giving rise to such claim and provide a
certificate confirming the amount of its Increased Costs. Failure or delay on
the part of any Bank to demand compensation pursuant to Section 8.1 shall not
constitute a waiver of such Bank’s right to demand such compensation; provided,
that the Company shall not be required to compensate a Bank pursuant to
Section 8.1 for any Increased Costs incurred more than 180 days prior to the
date that such Bank notifies the Company of the event giving rise to such claim
and of such Bank’s intention to claim compensation therefor.

Section 8.3. Exceptions.

8.3.1 Section 8.1 does not apply to the extent any Increased Cost is
(i) attributable to a Tax Deduction required by law to be made by the Company;
(ii) compensated for by Section 7.2; (iii) attributable to the breach by the
applicable Bank of any law or regulation; or (iv) attributable to increased
costs as a result of Taxes that are not Indemnified Taxes.

8.3.2 In this Section 8.3 a “Tax Deduction” means a deduction or withholding for
or on account of Tax from a payment under a Transaction Document.

Section 8.4. Replacement of Banks. The Company shall be permitted to replace any
Bank that (a) requests reimbursement for amounts owing pursuant to Sections 7.4
or 8.1, (b) becomes a Defaulting Bank or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement that requires the consent of each of the Banks (so long as the consent
of the Required Banks has been obtained), with a replacement financial
institution; provided, that (i) such replacement does not conflict with any
requirement of Law, (ii) no Termination Event shall have occurred and be
continuing at the time of such replacement, (iii) the replacement financial
institution shall be satisfactory to the Administrative Agent, (iv) the replaced
Bank shall be obligated to make such replacement in accordance with the
provisions of Section 19.1, (v) the Company shall have paid to the replaced Bank
all amounts then due and payable from the Company to such replaced Bank under
this Agreement, including amounts under Section 7.4 or 8.1, (vi) the Company
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 19.1, (vii) the replacement Bank shall have purchased the
replaced Bank’s Pro Rata Share of all Purchased Receivables then owned thereby,
and (viii) any such replacement shall not be deemed to be a waiver of any rights
that the Company, the Administrative Agent or any other Bank shall have against
the replaced Bank.



    SECTION 9. FURTHER ASSURANCES.

Section 9.1. The Company agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the transactions contemplated hereby, or
to enable the Administrative Agent or any Bank to exercise or enforce any of its
rights with respect to the Purchased Receivables. Without limiting the
generality of the foregoing, upon the request of the Administrative Agent, the
Company will file such financing or continuation statements, or amendments
thereto or assignments thereof, or termination statements in respect of any
liens granted by the Company hereunder, and such other instruments or notices as
required under U.S. or local law, as may be necessary or appropriate to perfect
and preserve the interests of the Banks in the Purchased Receivables, free and
clear of Adverse Claims.

Section 9.2. The Company hereby authorizes the Administrative Agent or its
designee to file one or more financing or continuation statements, and
amendments thereto and assignments thereof and such other instruments or notices
as referred to in Section 9.1, relative to all or any of the Purchased
Receivables now existing or hereafter arising in the name of the Company.



    SECTION 10. REPRESENTATIONS AND WARRANTIES.

Section 10.1. General Representations and Warranties. The Company hereby makes,
and on each purchase date and Settlement Date shall be deemed to make, the
following representations and warranties for the benefit of the Administrative
Agent and each Bank as of the Closing Date and each subsequent purchase date and
Settlement Date with reference to the facts and circumstances then existing
(with the understanding that, with respect to any such representation or
warranty which relates to any Purchased Receivable, such representations and
warranties are deemed to have been made by the Company only as of the date of
the purchase of such Purchased Receivable by the Banks):

(a) It is duly organized and validly existing and registered under the laws of
its jurisdiction of organization and has the full right, power and authority to
own its property and assets and carry on its business as it is now being
conducted, to enter into the Transaction Documents, to perform and observe all
of the matters and things provided for therein, including the sale to the Banks
of the Purchased Receivables and it has taken all necessary steps to duly
authorize the execution of this Agreement and the other Transaction Documents
and the transactions contemplated hereby.

(b) This Agreement and each other Transaction Document has been duly authorized
by the Company and executed and delivered by the proper officer(s) of the
Company and constitutes or, as the case may be, will, when made, constitute its
legal, valid and binding obligations enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights and by general equitable principles.

(c) The Company is the legal and beneficial owner of each Purchased Receivable
sold by it.

(d) Each Purchased Receivable is generated from a sale to an Approved Debtor and
shall be freely assignable and shall constitute amounts due and payable by the
Debtor on the relevant Maturity Date (which shall not exceed 90 days from the
earliest of (i) the date of sale or (ii) dispatch of the goods by the Company)
and each Contract, Purchased Receivable and Invoice complies in all material
respects with all applicable Laws.

(e) The making and performance of this Agreement and each Transaction Document
and the transactions contemplated hereby will not (as to the knowledge of any
Responsible Officer of the Company as to (i)) violate any provision of (i) any
law, regulation, order or decree of any governmental authority, agency or court,
except to the extent such violation could not reasonably be expected to have a
Material Adverse Effect, (ii) its organizational documents or (iii) any
agreement, mortgage, indenture or other agreement to which it is a party or
affecting the Company or any of its assets or properties, except to the extent
such violation could not reasonably be expected to have a Material Adverse
Effect, nor will such making and performance with or without the passage of time
or the giving of notice or other conditions, constitute an event of default or
termination event (howsoever described) under any of the foregoing which could
reasonably be expected to have a Material Adverse Effect or result in the
creation, imposition or enforceability of any Encumbrance over any of its
assets, except in favor of the Banks or the Administrative Agent for the benefit
of the Banks.

(f) Each Invoice as issued in respect of each Purchased Receivable sold by it
was properly issued in accordance with the Contract and evidences that the
amount specified in such Invoice will be due and payable to the Company on and
as of the purchase date without the need for any other action, delivery of goods
or performance of services by the Company with respect to the Original Amount
set forth in such Invoice.

(g) Each Contract and Receivable was originated in the ordinary course of the
Company’s business and in accordance with the Company’s credit and collection
policy.

(h) The Company has performed all of its material obligations under the Contract
relating to Purchased Receivables and in particular and without limitation it
has delivered all goods and services as are due and required under such Contract
with respect to the face amount set forth in such Invoice.

(i) The obligations of the Debtor in respect of each Purchased Receivable have
not, as of the date of the Banks’ purchase thereof, been prepaid in whole or in
part.

(j) As of the date of the sale of such Receivable to the Banks, the goods
supplied under the Contract giving rise thereto are not subject to any retention
of title or equivalent clauses exercisable by the Company or, to the knowledge
of any Responsible Officer of the Company, any third parties, which may
adversely affect the interests of the Banks or the Administrative Agent and at
the time of sale by the Company to the Banks, no Purchased Receivable is subject
to a volume or other discount (except to the extent that any Trade Credit Amount
has already been taken into account in determining the Funded Amount of the
Purchased Receivable as set forth in the Portfolio Report) or subject to any
claim by, or dispute with, the Debtor.

(k) As of the date of the sale of such Receivable to the Banks, each applicable
Contract giving rise thereto is in full force and effect, and the Company is not
in breach thereof or in default thereunder in a manner that would result in the
Debtor being entitled to exercise any set off rights or counterclaim or to
withhold, extend or delay payment on any Purchased Receivable; and, as of such
date, there are no disputes, offsets, counterclaims or defenses of the Debtor
known to the Company with respect to any Purchased Receivable (if any Purchased
Receivable is more than 60 days past due, other than as a result of a Debtor’s
Financial Inability to Pay, it shall be presumed that the Debtor has asserted a
contractual claim or dispute).

(l) Under the laws of or applicable to the jurisdiction of its organization in
force as at the date hereof, the claims of the Banks or the Administrative Agent
against the Company in relation to each Purchased Receivable will rank at least
pari passu with the claims of all its other unsecured creditors save those whose
claims are preferred solely by any bankruptcy, insolvency, liquidation or other
similar laws of general application.

(m) Assuming that each Bank complies with its obligation to deliver IRS forms
pursuant to Section 7.2.5, under the Code, the Company will not be required to
make any deduction or withholding from any payment it makes to the Banks or the
Administrative Agent in respect of any Purchased Receivable or the Contract
giving rise thereto, and the Company has all consents and licenses necessary to
perform its obligations thereunder.

(n) As of the date of the sale of such Purchased Receivable to the Banks,
neither the Company nor, to the actual knowledge of any Responsible Officer of
the Company, any Approved Debtor, is insolvent nor has any insolvency or
bankruptcy event occurred with respect to the Company or such Debtor, nor is the
Debtor past due under any payment obligation to the Company with respect to any
related Purchased Receivable nor has the Debtor rescheduled or extended the
Maturity Date of any such Purchased Receivable.

(o) The transactions contemplated by this Agreement are being consummated by the
Company in order to raise capital to carry out the Company’s ordinary business,
with no contemplation of being or becoming insolvent and with no intent to
hinder, delay or defraud any of its present or future creditors. By virtue of
the Company’s right to receive any payment of the Purchase Price for each
Purchased Receivable as provided in Section 4 hereof, the Company has received
reasonably equivalent value for the Purchased Receivables sold by it.

(p) On the date of the sale of each Purchased Receivable to the Banks, the Banks
shall acquire a valid ownership interest or (through the Administrative Agent
for the benefit of the Banks) a first priority security interest in each
Purchased Receivable (which security interest will be perfected) free and clear
of any Adverse Claim, and without any need on the part of the Company or the
Administrative Agent or any Bank to (i) notify the applicable Debtor or
(ii) other than the UCC financing statements required to be filed hereunder,
file, register or record any Transaction Document or the sale of such Receivable
under the Laws applicable to the Company; and, upon transfer of ownership of, or
the grant of such security interest in, such Purchased Receivable from the
Company to the Banks, no financing statement or other similar instrument or
other filing or recordation covering any such Purchased Receivable or any
interest therein, is on file in any recording office except such as may be filed
pursuant to this Agreement or except as to which a release or disclaimer in form
satisfactory to the Administrative Agent has been provided, or as to which the
Administrative Agent has consented.

(q) The Company’s jurisdiction of organization and “location” for purposes of
the UCC, or other relevant local law, is the State of Ohio (or such other
location, notified to the Administrative Agent in accordance with
Section 11.1(l)). Except as described in Schedule 3, (i) the Company has no
trade names, fictitious names, assumed names or “doing business as” names and
(ii) the Company has not changed its jurisdiction of organization or location or
its name, identity or corporate structure within the four months prior to the
date of this Agreement. The Company’s federal taxpayer identification number or
other registration number is as set forth in Schedule 3.

(r) All written information provided by the Company to the Administrative Agent
and the Banks with respect to the Purchased Receivables (including without
limitation information relating to the applicable Debtor’s past payment history
and the Company’s commercial relationship with such Debtor) taken as a whole, is
true and accurate in all material respects as of the date supplied and no
written information has been given or withheld that would result in the written
information provided being untrue or misleading in any material respect.

(s) The representations made or deemed to be made by the Company in each
Transaction Document were correct in all material respects as of the date made
(except for those representations and warranties that are conditioned by
materiality, which shall have been correct in all respects).

(t) With respect to the Company’s obligations hereunder, no consent, license,
authorization, registration, legalization, notification to, declaration with,
approval or permit of, any governmental authority, agency or instrumentality
(including any central banking or other monetary authority) is required by the
Company in connection with its execution, delivery and performance, and the
validity or enforceability of the Company’s obligations under the Transaction
Documents, the Company’s sale of the Purchased Receivables, or the transactions
contemplated thereby, other than those that have been made or obtained and are
in full force and effect and any filings to be made with the United States
Securities and Exchange Commission in connection with the transactions
contemplated by this Agreement.

(u) The obligation of the Company to remit payments received from the Debtors on
the Purchased Receivables in Dollars to the Banks in the United States, either
directly or through the Blocked Accounts as designated by the Administrative
Agent, is legally valid under the laws applicable to the Company and no foreign
exchange registrations or approvals are necessary to effectuate such Dollar
payments.



    SECTION 11. COVENANTS.

Section 11.1. General Covenants. The Company hereby agrees, at all times prior
to the Final Collection Date:

(a) to duly perform its obligations under the relevant Contract in respect of
each Purchased Receivable, so that each such Receivable remains a legal, valid
and binding obligation of the Debtor enforceable against the Debtor in
accordance with its terms, to inform the Administrative Agent (and the
Administrative Agent shall promptly notify the Banks upon such notification
thereof) of any material breach or default by the Company or the Debtor, within
five Business Days after it becomes aware of any such breach or default, and to
take measures necessary and consistent with the terms of the Contract to
minimize or prevent any loss which may be incurred by the Banks in the event of
nonperformance of the Contract or nonpayment of an invoice by the Company or the
Debtor arising out of a dispute between the Company and the Debtor thereunder;

(b) without the prior consent in writing of the Banks, after the date of the
Company’s sale of the related Purchased Receivable, not to amend, modify, waive,
supplement, terminate or revoke any applicable Contract (or any term or
condition thereof), including by way of any dealing or other arrangement with
the applicable Debtor, if the effect thereof could materially and adversely
affect the collectability thereof or the financial value or economic return to
the Banks in respect thereof; provided, for the avoidance of doubt, any
amendment, modification, waiver, supplement, termination or revocation with
respect to any payment term of any Purchased Receivable (including the Original
Amount and the Maturity Date thereof) shall be deemed to materially and
adversely affect the collectability thereof and the financial value or economic
return to the Banks in respect thereof (other than any extension of the Maturity
Date of any Purchased Receivable by less than 30 days (so long as in no event
shall such Maturity Date be extended beyond 90 days from the date of purchase of
such Purchased Receivable);

(c) not to create or suffer to exist any Adverse Claim over all or any of the
Company’s rights, title and interest in and to any Purchased Receivable or the
Contract in respect of such Purchased Receivable or any Blocked Account and not
to, or purport to, assign, transfer or otherwise deal with any of its rights in
respect of any such Contract or any Purchased Receivable other than in favor of
the Banks (or the Administrative Agent for the benefit of the Banks), and
Company shall provide the Administrative Agent (for the benefit of the Banks)
with a release or disclaimer of any Adverse Claim purportedly created by any
other Person over any Purchased Receivable;

(d) to ensure that it has shipped all goods in respect of each Purchased
Receivable in conformity with all applicable laws and regulations (including
without limitation import and export laws and regulations), except to the extent
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

(e) to keep and maintain proper accounts and Sales Records and Invoices in
connection with the Purchased Receivables, and to provide to the Administrative
Agent (for distribution to the Banks):

(i) details of all Purchased Receivables which are specified in the Portfolio
Reports, which Portfolio Reports will indicate as of the date thereof that the
Purchased Receivables have been sold by the Company to the Banks; and

(ii) a quarterly report regarding a receivables aging, delinquency, write-offs,
Receivables rolled forward and dilution report in the form attached as
Schedule 4 as to the Purchased Receivables, showing a loss to liquidation ratio
(monthly write-offs over collections), delinquency ratio (Receivables more than
90 days past due over closing Receivables balance) and dilution ratio (monthly
credit memos over sales) within 5 days of the close of each month in a form
satisfactory to the Administrative Agent, or as may otherwise be approved by the
Administrative Agent, which quarterly reports will indicate as of the date
thereof that the Purchased Receivables have been sold by the Company to the
Banks;

(f) to devote and assure that there is devoted to the servicing of Purchased
Receivables at least the same amount of time and attention and that there is
exercised at least the same level of skill, care and diligence in their
servicing, as if it were servicing those receivables legally and beneficially
owned by it;

(g) following the occurrence of a Termination Event (or with respect to the
Purchased Receivables of an Approved Debtor, following the occurrence of a
Debtor Default Event with respect thereto), to comply with any reasonable
directions, orders and instructions (including any procedures for the
administration and commencement and continuation of legal or other proceedings
against each applicable Debtor to enforce payment of the Purchased Receivables
thereof) given by the Administrative Agent and to take such action on the Banks’
behalf as the Administrative Agent may request to procure the ordinary course
collection of such accounts as directed by the Administrative Agent;

(h) to use reasonable efforts to recover and enforce payment of any or all
applicable Purchased Receivables and, following the occurrence of a Termination
Event (or with respect to the Purchased Receivables of an Approved Debtor,
following the occurrence of a Debtor Default Event with respect thereto),
provide such reasonably requested information as to assist the Administrative
Agent to recover and enforce payment of any or all such Purchased Receivables
(including at the request of the Administrative Agent joining in and being a
party to any legal or other action which the Administrative Agent has taken or
wishes to take against the applicable Debtor with the Administrative Agent being
entitled to full control of such action);

(i) to take such action as may reasonably be required by applicable law to
perfect and protect or more fully evidence or implement the Banks’ rights under
this Agreement and the transactions contemplated hereby;

(j) to provide information and reports to the Administrative Agent (for
distribution to the Banks) as reasonably requested by the Administrative Agent
or the Banks reasonably related to the transactions contemplated by this
Agreement, of which information and reports shall be complete and accurate in
all material respects, including without limitation, annual audited financial
statements for the Company and its consolidated subsidiaries within 120 days
after the end of each fiscal year or as soon as available if earlier and
unaudited financial statements for the Company and its consolidated subsidiaries
within 60 days after the end of each fiscal quarter or as soon as available if
earlier; provided, if the Company files its consolidated financial statements
with the United States Securities and Exchange Commission, the Company shall be
deemed to be in compliance with this clause and shall not be required to deliver
the foregoing financial statements to the Administrative Agent;

(k) (i) at any time during regular business hours and upon reasonable prior
notice, to permit the Administrative Agent (on behalf of the Banks) or any of
its agents or representatives, (A) to examine and make copies of and abstracts
from the Company’s records relating to Purchased Receivables, including the
Contracts and Sales Records, and (B) to visit the offices and properties of the
Company for the purpose of examining such records and to discuss matters
relating to Purchased Receivables or the Company’s performance hereunder with
any of the officers or employees of the Company having knowledge of such
matters; and (ii) without limiting the provisions of clause (i), from time to
time on request of the Administrative Agent, permit certified public accountants
or other auditors reasonably acceptable to the Administrative Agent to conduct,
at the Company’s expense, a review of the Company’s books and records; provided
that such examinations, visits and reviews by the Administrative Agent or
accountants shall occur no more than once a year during any period of time that
there is no default by the Company of its obligations hereunder; and

(l) to keep its jurisdiction of organization at the location referred to in
Schedule 3 or, upon 30 days’ prior written notice to the Administrative Agent,
at such other location in a jurisdiction where all action required by
Section 9.1 shall have been completed; and not change its name except upon like
notice and after all action required by Section 9.1 shall have been completed.



    SECTION 12. PARTIAL INVALIDITY

If at any time any provision of the Transaction Documents shall be adjudged by
any court or other competent tribunal to be illegal, invalid or unenforceable,
the validity, legality, and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired nor shall the legality, validity or
enforceability of such provisions under the law of any other jurisdiction be in
any way affected or impaired thereby and the parties hereto will use their best
efforts to revise the invalid provision so as to render it enforceable in
accordance with the intention expressed in this Agreement.



    SECTION 13. NO BANK LIABILITY FOR CONTRACT

The Company hereby acknowledges and agrees that neither any Bank nor the
Administrative Agent shall be in any way responsible for the performance of any
Contract and neither any Bank nor the Administrative Agent shall have any
obligation to intervene in any dispute arising out of the performance of any
Contract. Any claim which the Company may have against any Debtor or any other
party, including any successors or assignees, and/or the failure of the Debtor
to fulfill its respective obligations under each Contract shall not affect the
obligations of the Company to perform its obligations and make payments under
this Agreement and shall not be used as a defense or as set-off, counterclaim or
cross-complaint as against the performance or payment of any of its obligations.



    SECTION 14. NOTICES, ADDRESSES, LANGUAGE

Section 14.1. Notices, Addresses. (a) All notices, requests and demands given or
made under the Transaction Documents shall be given or made in writing and
unless otherwise stated shall be made by telefax or letter using the address as
specified below or such other address as the party may designate to the other
party:



     



     

      To the Company or the Parent  
The Scotts Company LLC
Attention:  
Treasurer
Street Address:  
14111 Scottslawn Road
Marysville, Ohio 43041
Facsimile:  
937-578-5754
To the Administrative Agent  
Crédit Agricole Corporate & Investment Bank
Attention:  
Export & Trade Finance
Street Address:  
1301 Avenue of the Americas
New York, NY 10019
Email:  
thibault.berger@ca-cib.com
with a copy to etf-us@ca-cib.com
To Each Bank  
As notified in writing to the Administrative
Agent

(b) All notices, requests and demands shall be deemed to have been duly given or
made when dispatched by telefax when the confirmation showing the completed
transmission was received or, if mailed via a reputable international courier,
when it has been left at the relevant address or five (5) Business Days after
being delivered to such reputable international courier, in an envelope
addressed to the applicable person at that address and to the attention of the
person(s) set forth above.

(c) Each party hereto shall promptly inform the other of any changes in their
respective addresses, facsimile numbers and/or email addresses specified above.

Section 14.2. English Language. Each communication and document made or
delivered by one party to another pursuant to this Agreement shall be in the
English language or accompanied by a translation thereof into English (certified
by an officer of the person making or delivering the same) as being a true and
accurate translation thereof.



    SECTION 15. FEES, COSTS AND INDEMNITY.

Section 15.1. Fees. The Company shall pay to the Administrative Agent on or
before the Closing Date such fees as are set forth in the Fee Letter.

Section 15.2. Costs and Expenses. All reasonable and documented, out-of-pocket
costs, charges and expenses, including reasonable fees and expenses of legal
counsel, audit and due diligence expenses in relation to the preparation and
execution of the Transaction Documents and each Purchased Receivable by the
Administrative Agent and the Banks shall be paid by the Company to the
Administrative Agent and the Banks, as applicable, within five (5) Business Days
of presentation of a statement of accounts whether or not any Receivables are
purchased hereunder.

Section 15.3. Duties and Taxes. Without duplication of any obligation under
Section 7.2, all Other Taxes (excluding Taxes referred to in clauses (i) through
(iv), inclusive of Section 7.2.1), shall be paid by the Company, it being
understood and agreed that each of the Administrative Agent and each Bank shall
be entitled but not obliged to pay any such Other Taxes (whether or not they are
its primary responsibility), and the Company shall on demand indemnify each of
the Administrative Agent and each Bank against those Other Taxes and against any
costs and expenses so incurred by it in discharging them.

Section 15.4. Indemnity. The Company agrees to indemnify, defend and save
harmless each of the Administrative Agent and each Bank (including each of its
branches, affiliates, officers, directors, employees or other agents, the
“Indemnified Party”), other than for such Indemnified Party’s own gross
negligence or willful misconduct, forthwith on demand, from and against any and
all related losses, claims, damages, liabilities, costs and expenses (including,
without limitation, all reasonable attorneys’ fees and expenses, expenses
incurred by their respective credit recovery groups (or any successors thereto)
and expenses of settlement, litigation or preparation therefor) which any
Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person (including, without limitation, any Debtor or any other
person whether on its own behalf or derivatively on behalf of the Company)
arising from or incurred in connection with any of the following events:

(i) the failure to vest in the Banks (or through the Administrative Agent for
the benefit of the Banks) a first priority perfected ownership interest or
security interest in each Purchased Receivable, free and clear of any Adverse
Claim;

(ii) the commingling by the Company of Collections of Purchased Receivables at
any time with other funds of the Company or other Person, provided that each of
the Administrative Agent and each Bank hereby acknowledges the lien on the
Collections deposited in the Blocked Accounts of Receivables not sold under this
Agreement of JPMorgan Chase Bank, N.A., as Administration Agent under the terms
of the Credit Agreement, or the failure of the Company to direct any Debtor to
make payment on Purchased Receivables to the Blocked Account;

(iii) any representation or warranty made by the Company pursuant to this
Agreement is inaccurate, incorrect or untrue in any material respect;

(iv) any failure of the Company to perform any of its duties or obligations
hereunder;

(v) any failure to promptly execute when reasonably requested to do so by the
Administrative Agent, of any document or instrument confirming the sale to the
Banks under applicable law with respect to the Purchased Receivables;

(vi) (1) any claim or dispute resulting from the sale of the merchandise or
services related to any Purchased Receivable or the furnishing or failure to
furnish such merchandise or services including, without limitation, any discount
(other than a discount already taken into account in determining the Purchase
Price of a Purchased Receivable as set forth in a Portfolio Report), (2) any
adjustment, offset, withholding tax, deduction, counterclaim, warranty issue or
refusal of an Approved Debtor to pay not arising from the Financial Inability to
Pay of such Debtor; or (3) any products liability claim arising out of or in
connection with merchandise or services that are the subject of any Purchased
Receivable (if any Receivable is more than 60 days past due, other than as a
result of the Financial Inability to Pay of the Debtor, it shall be presumed
that such Debtor has asserted a contractual claim or dispute);

(vii) any investigation, litigation or proceeding related to any act or omission
by the Company with respect to this Agreement or the transactions contemplated
hereby except to the extent that such investigation, litigation or proceeding
arises due to the Bank’s gross negligence or willful misconduct;

(viii) any material defect in authenticity or any material discrepancy between
the records at the Company in respect of the Purchased Receivables or the
documents issued by the Company supporting the Purchased Receivables and the
information provided to the Administrative Agent and the Banks by the Company or
any failure by the Company to provide the Administrative Agent and the Banks
with information regarding the Purchased Receivables;

(ix) any claim or dispute arising out of or in connection with the Monsanto
Agreement; and

(x) any and all reasonable and documented out-of-pocket costs and expenses,
including reasonable legal fees and court costs, incurred by the Administrative
Agent and the Banks in enforcing the obligations of the Company under this
Agreement and the other Transaction Documents;

provided that nothing in this Section 15.4 shall be deemed to provide indemnity
to the Administrative Agent and the Banks for credit losses resulting from the
Financial Inability to Pay of any Debtor.

Section 15.5. Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby.
No Indemnified Party shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby, unless such information or
materials are obtained by any unintended recipient as a result of such
Indemnified Party’s gross negligence or willful misconduct.



    SECTION 16. CALCULATIONS AND CERTIFICATE.

Section 16.1. Accounts. Absent manifest error, the entries made in the accounts
maintained by the Administrative Agent are presumptive evidence of the matters
to which they relate.

Section 16.2. Certificates and Determinations. Any certification or
determination by the Administrative Agent of a rate or amount under any
Transaction Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.



    SECTION 17. SET-OFF.

The Company hereby authorizes each Bank to apply any credit balance (in whatever
currency denominated) on any account of the Company with such Bank or any
affiliate of such Bank in satisfaction of any sum due and payable by the Company
pursuant to the terms of this Agreement. For this purpose each Bank is
authorized to purchase at its spot rate of exchange with the moneys standing to
the credit of any such account Dollars as may be necessary to effect such
application.



    SECTION 18. TERMINATION.

Section 18.1. The following events or occurrences shall constitute Termination
Events:

(a) the Company or the Parent shall fail to pay (i) any amount due by it
pursuant to Section 4.5(e) or (ii) within five (5) calendar days of the date
when due, any other amount then due and payable under this Agreement, including,
without limitation, amounts payable by the Company in its capacity as servicer
or under the indemnity for breaches of any warranties or covenants contained in
this Agreement;

(b) the Company or the Parent is in default (i) beyond the period of grace, if
any, in the payment of any indebtedness exceeding $75,000,000, or (ii) under any
agreement or instrument relating to any such indebtedness the result of which
would allow the holder thereof to accelerate the payment of such indebtedness
prior to its stated maturity;

(c) the Company or the Parent (i) shall generally fail to pay its debts as they
become due, (ii) has commenced against it any bankruptcy or insolvency
proceeding which is not dismissed within 60 days or commences any bankruptcy or
insolvency proceeding, (iii) has any receiver, trustee, liquidator or other
similar person appointed for itself or a substantial portion of its property or
(iv) takes any action to effectuate or authorize any of the foregoing;

(d) any Adverse Claim shall occur as to any of the Purchased Receivables or
proceeds thereof, which results in Collections thereof being reduced by an
amount in excess of 10% of the Funded Amount thereof;

(e) (i) the Company or Parent, as applicable, breaches any covenant set forth in
Section 4 (other than as provided in Section 18.1(a)(i)), 5.1, 6.1, 9.1, 15.4 or
22(a) of this Agreement and such breach shall continue for fifteen (15) calendar
days after a Responsible Officer of the Company has knowledge thereof, (ii) the
Company breaches any covenant set forth in Section 11.1(c), (g), (i), (k), (l),
or (m) of this Agreement and such breach shall continue for thirty (30) calendar
days after a Responsible Officer of the Company has knowledge thereof or
(iii) the Company breaches any covenant set forth in Section 11.1(h) of this
Agreement or any similar covenant which requires, or upon the request of the
Bank would require, the Company to file or join in any lawsuit against, or take
any other legal action against, any Approved Debtor and such breach shall
continue for thirty (30) calendar days after a Responsible Officer of the
Company has knowledge thereof, or (iv) the Company or Parent, as applicable,
breaches any other covenants set forth in this Agreement or any other
Transaction Document and such breach shall continue for thirty (30) calendar
days after a Responsible Officer of the Company or Parent, as applicable, has
knowledge thereof;

(f) the failure by the Parent to own 100% of the outstanding voting interests of
the Company;

(g) default in the due observance or performance by the Parent of the covenant
set forth in Section 22(b) of this Agreement; and

(h) the final termination of any blocked account agreement relating to a Blocked
Account without the Administrative Agent’s prior written consent.

Section 18.2. Upon the occurrence of any Termination Event, the Administrative
Agent may, and at the request of the Required Banks shall, immediately terminate
any agreement the Banks had made at such time to purchase additional Receivables
and any authority the Banks had given the Company to purchase Replacement
Receivables; provided, that upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
Section 18.1(c), the Termination Date shall automatically occur and any
agreement made by the Banks to purchase additional Receivables and any authority
the Banks have given to the Company to purchase Replacement Receivables shall
automatically terminate. Notwithstanding any other provision hereof, this
Agreement shall continue in full force and effect with respect to Purchased
Receivables already purchased and all other rights, benefits and entitlements of
the Administrative Agent and the Banks expressed or implied shall continue after
such termination until the Final Collection Date.

Section 18.3. Upon the termination of this Agreement, the Administrative Agent,
for the benefit of the Banks, will have, in addition to its rights and remedies
hereunder and under the other Transaction Documents, all other rights and
remedies under applicable laws and otherwise, which rights and remedies will be
cumulative.

Section 18.4. Without limiting the rights of the Administrative Agent and the
Banks, on the Termination Date, and on each day thereafter, the Company, subject
to the terms and conditions of this Agreement, will hold or deposit in trust in
the Blocked Accounts, for the benefit of the Banks, the Collections of Purchased
Receivables received by the Company on each such day and the Administrative
Agent, at the direction of the Banks, may withdraw all such amounts from the
Blocked Account upon giving the notice required under the relevant blocked
account agreement. After the Administrative Agent has delivered any notice of
termination under Section 18.1, the Company shall not exercise any right of
set-off or compensation with respect to any sum owing to the Administrative
Agent or any Bank.

Section 18.5. (a) On the Termination Date, and at all times thereafter, all
Purchased Receivables described in Section 4.6, inclusive of those Purchased
Receivables which are identified as Purchased Receivables in the Portfolio
Report delivered by the Company, and which the Banks have funded the Purchase
Price thereof as of the Company’s close of business on the day immediately
preceding the Termination Date, shall, subject to verification and approval by
the Administrative Agent and this Section 18.5, be the Total Purchased
Receivables (the “Total Purchased Receivables”) for all purposes of this
Agreement.

(b) On the Termination Date other than one designated by the Administrative
Agent in accordance with clause (iii) of the definition of Termination Date
(“Bank Termination”), unless a Termination Event occurs following such Bank
Termination, in which case the terms of this paragraph shall apply, and upon the
identification of the Total Purchased Receivables, the Company shall immediately
pay to the Administrative Agent for the benefit of the Banks the sum of the
Agreed Base Value of the Total Purchased Receivables (other than Defaulted
Receivables), the Termination Interest and applicable Dilutions which have not
otherwise been taken into account, in each case as determined by the
Administrative Agent absent manifest error, and the Banks shall sell, set over,
assign, transfer and convey to the Company, without recourse, all of its right,
title and interest in, to and under such Total Purchased Receivables.

(c) In the event of a Bank Termination, beginning on the Termination Date, no
Bank shall purchase Purchased Receivables or Replacement Receivables except to
the extent provided in Section 4.5(e)(ii)(x), the Company shall cease to
purchase Replacement Receivables from Collections but shall continue to purchase
Receivables pursuant to Section 4.5(e)(i), and the terms of this Agreement will
continue in effect until the Purchased Receivables other than Defaulted
Receivables then held by the Banks have been paid or become Defaulted
Receivables, or a Termination Event occurs.

(d) If the Company fails to pay such amount, the list of the Total Purchased
Receivables (other than Defaulted Receivables) shall be amended to include such
amount of additional Receivables from the Approved Debtors as is necessary to
make the Funded Amount of the Total Purchased Receivables (other than Defaulted
Receivables) equal to the aggregate Purchase Price thereof as at the Termination
Date.

(e) Without limiting the foregoing, in the event that a Debtor Default Event
shall occur with respect to any Approved Debtor, the Administrative Agent and
the Banks shall have the rights and remedies as set forth in this Section 18.5
with respect to the Purchased Receivables of such Approved Debtor, and
(i) references in this Section 18.5 to the “Total Purchased Receivables” shall
be deemed to be to all of the Purchased Receivables of such Approved Debtor, and
(ii) references in this Section 18.5 to the “Termination Date” shall be deemed
to be to the determination date of the occurrence of such Debtor Default Event.



    SECTION 19. MISCELLANEOUS

Section 19.1. Assignments and Transfers. (a) Each Bank may at any time assign,
transfer or participate (including by way of novation) any of its rights and
obligations under the Transaction Documents to another bank or financial
institution; provided that, with respect to any assignment (but not, for the
avoidance of doubt, in the case of any participation, for which neither notice
to, nor the consent of, any party shall be required), such Bank shall notify the
Administrative Agent and the Company in writing at least fifteen days prior to
such assignment and (x) obtain the Administrative Agent’s written consent
thereto, which consent shall not be unreasonably withheld or delayed, and
(y) obtain the Company’s written consent thereto, which consent shall not be
unreasonably withheld or delayed, and shall not be required at any time a
Termination Event has occurred and is continuing and has not otherwise been
waived or cured. So long as no Termination Event has occurred and is continuing
and has not otherwise been waived or cured, if the Company so elects, the
Company shall have fifteen days from the date of such notice to repurchase any
outstanding Purchased Receivables from an assigning Bank at the Purchase Price
as set forth in Section 21.1 with respect to any amounts outstanding from each
Debtor in relation to each Purchased Receivable, plus any other amounts
outstanding from the Company to such Bank under this Agreement, including
breakage costs under Section 7.4. The parties to each assignment shall execute
and deliver to the Administrative Agent an assignment and assumption agreement
in form and substance reasonably satisfactory to the Administrative Agent,
together with all forms, certificates or other evidence each assignee is
required to provide pursuant to Section 7.2.5 and a processing and recordation
fee of $5,000.

(b) Notwithstanding anything herein to the contrary, in the event that the
Company shall purchase any Bank’s rights and obligations under the Transaction
Documents in accordance with Section 19.1(a), the Company shall have no right
whatsoever so long as it holds such Bank’s rights and obligations:

(i) to vote with respect to any amendment, modification, waiver, consent or
other such action with respect to any of the terms of this Agreement or any
other Transaction Document and it shall be deemed to have voted its interest as
a Bank without discretion in the same proportion as the allocation of voting
with respect to such matter by the Banks who are not the Company; provided,
notwithstanding the foregoing, (1) the Company shall be permitted to vote if
such amendment, modification, waiver, consent or other such action
disproportionately affects the Company in its capacity as a Bank as compared to
other Banks, and (2) no amendment, modification, waiver, consent or other action
shall deprive the Company of its share of any payments which the Banks are
entitled to share on a Pro Rata Basis hereunder or change any date for payment
or rate of interest;

(ii) to attend (or receive any notice of) any meeting, conference call or
correspondence with the Administrative Agent or any Bank or receive any
information from the Administrative Agent or any other Bank (other than Purchase
Requests and other administrative notices in respect of its Purchased
Receivables as required to be delivered to the Banks hereunder and other than as
may be required to enforce its rights under Section 19.1(b)(i)); or

(iii) to make or bring any claim, in its capacity as a Bank, against the
Administrative Agent or any other Bank with respect to the duties and
obligations of such Persons under the Transaction Documents (other than any such
claim made in good faith and arising solely from the bad faith, gross negligence
or willful misconduct of Administrative Agent or any Bank, as the case may be).

(c) The Company may not assign or otherwise transfer its rights, benefits or
obligations or any of them under the Transaction Documents without the prior
written consent of the Administrative Agent and each Bank.

(d) Subject to the foregoing, this Agreement shall be binding on and shall inure
to the benefit of each party hereto and its successors and assigns.

Section 19.2. Waivers, Remedies Cumulative. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Bank, any
right or remedy under the Transaction Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.

Section 19.3. Accounting Treatment. The Company agrees and acknowledges that it
is a sophisticated party in relation to this Agreement and that it has taken
independent legal and accounting advice in relation to the accounting treatment
to be applied to this Agreement. It is agreed that the Company has not relied on
any representation of the Administrative Agent or any Bank in this regard.

Section 19.4. Third Party Rights. Other than as approved in this Agreement, no
person not a party to this Agreement shall be deemed a third party beneficiary
hereof.

Section 19.5. Counterparts. Each Transaction Document may be executed in any
number of counterparts, and by the different parties thereto on separate
counterparts; each such counterpart shall be deemed an original and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or electronic copy of an executed counterpart of this
Agreement shall be effective as an original for all purposes.

Section 19.6. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties hereto in relation to the Agreement and supersedes all
previous proposals, agreements and other written and oral communications in
relation thereto.

Section 19.7. Exclusion of Liability. In no event shall the Administrative Agent
or any Bank be liable for any loss of profits, business, data or information or
for any remote, incidental, indirect, special or consequential damages.

Section 19.8. Continuing Obligations. The Company shall remain liable to perform
all obligations assumed by it under each Contract, and neither the
Administrative Agent nor any Bank shall be under any obligation of any kind
whatsoever thereunder or be under any liability whatsoever in the event of any
failure by the Company to perform its obligations thereunder.

Section 19.9. USA Patriot Act; OFAC and Anti-Terrorism.

(a) Each Bank and the Administrative Agent (for itself and not on behalf of any
Bank) hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Improvement and Reauthorization Act, Title III of Pub. L. 109-177
(signed into law March 9, 2009) (the “Act”), it is required to obtain, verify,
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Company in
accordance with the Act.

(b) Neither the Company, nor the Parent, nor, to the best of their knowledge,
any Persons holding any legal or beneficial interest whatsoever in the Company
or the Parent (whether directly or indirectly) (i) are named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC or any
list of Persons issued by OFAC pursuant to Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, as in effect on the date hereof, or any similar
list issued by OFAC (collectively, the “OFAC Lists”); (ii) are Persons
determined by the Secretary of the Treasury of the United States to be owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
Persons referred to or described in the OFAC Lists; or (iii) have conducted
business with or engaged in any transaction with any Person identified in (i) or
(ii) above.

(c) (i) Neither the Company nor the Parent will knowingly conduct business with
or engage in any transaction with any Person named on any of the OFAC Lists or
any Persons determined by the Secretary of the Treasury of the United States
pursuant to Executive Order 13224 to be owned by, controlled by, acting for or
on behalf of, providing assistance, support, sponsorship, or services of any
kind to, or otherwise associated with any of the Persons referred to or
described in the OFAC Lists; (ii) if the Company or the Parent obtains actual
knowledge or receives any written notice that it or any Person holding any legal
or beneficial interest whatsoever therein (whether directly or indirectly) is
named on any of the OFAC Lists (such occurrence, an “OFAC Violation”), the
Company or the Parent will immediately (A) give written notice to the
Administrative Agent and the Banks of such OFAC Violation, and (B) comply with
all applicable laws with respect to such OFAC Violation (regardless of whether
the party included on any of the OFAC Lists is located within the jurisdiction
of the United States of America), including, without limitation, the Economic
and Trade Sanctions and Anti-Terrorism Laws. The Company and the Parent hereby
authorize and consent to the Administrative Agent and each Bank taking any and
all steps they deem necessary, in its sole discretion, to comply with all
applicable laws with respect to any such OFAC Violation, including, without
limitation, the requirements of the Economic and Trade Sanctions and
Anti-Terrorism Laws (including the “freezing” and/or “blocking” of assets); and
(iii) the Company and the Parent will comply at all times with the requirements
of all Economic and Trade Sanctions and Anti-Terrorism Laws, and will, upon the
Administrative Agent’s or any Bank’s request from time to time during the term
of this Agreement, deliver a certification confirming its compliance with the
covenants set forth in this Section 19.9.

Section 19.10. Amendments. No amendment, modification, waiver or supplement of
any provision of this Agreement or consent to any departure by any Facility
Party therefrom shall be effective unless in a writing signed by all of the
Banks or, where permitted under this Agreement, the Required Banks, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided no amendment or
waiver of Section 24 or any other provision of this Agreement which affects the
rights or obligations of the Administrative Agent shall be effective unless
signed by the Administrative Agent; provided further any Defaulting Bank’s right
to approve or disapprove any amendment, modification, waiver, supplement or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Banks.



    SECTION 20. GOVERNING LAW

Section 20.1. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws thereof (other than Section 5-1401 of the New York General
Obligations Law).

Section 20.2. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY RECEIVABLES OR OTHER PROPERTY MAY BE
BROUGHT, AT THE APPLICABLE BANK’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH RECEIVABLES OR OTHER PROPERTY MAY BE FOUND. THE COMPANY AND THE
PARENT HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION. THE COMPANY AND THE PARENT FURTHER IRREVOCABLY CONSENT TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS
SPECIFIED IN SECTION 14.1 OF THIS AGREEMENT (OR SUCH OTHER ADDRESS AS THEY SHALL
HAVE SPECIFIED IN WRITING TO THE ADMINISTRATIVE AGENT AS THEIR ADDRESS FOR
NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. THE COMPANY, THE PARENT, THE ADMINISTRATIVE AGENT AND EACH BANK EXPRESSLY
AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH LITIGATION HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 20.3. TO THE EXTENT PERMITTED BY LAW, THE COMPANY, THE PARENT, THE
ADMINISTRATIVE AGENT AND EACH BANK HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
ANY APPLICATION, INSTRUMENT, DOCUMENT, AMENDMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.



    SECTION 21. OPTIONAL REPURCHASE

Section 21.1. In the event that (i) the Administrative Agent gives notice to the
Company of its intention to replace the Company as servicer and agent, (ii) all
of the Banks inform the Company that they will not purchase any other
Receivables due to a Termination Event, (iii) a Purchased Receivable is past
due, or (iv) any bankruptcy or insolvency (however evidenced) of the Company or
the Parent shall occur, the Company may, at its option, repurchase all of the
outstanding Purchased Receivables from the Banks for an amount equal to the
Agreed Base Value of such Purchased Receivables (or so much of it as was paid by
the Banks to the Company and remains unpaid), less an amount equal to the
product of such Agreed Base Value and Discount, where the numerator included in
the calculation of Discount is the number of days from the repurchase date to
the next following Settlement Date, and if such Purchased Receivable is being
repurchased by the Company after the Maturity Date of such Purchased Receivable,
together with interest thereon at the interest rate specified in Section 7.6
from the due date to the date of the Company’s payment in full thereof, and any
other amounts then payable by the Company hereunder, including, breakage costs
under Section 7.4, whereupon such amount shall become due and payable from the
Company to the Banks upon the occurrence of the applicable event described in
the foregoing going clauses (i), (ii), (iii) or (iv), as applicable, and shall
be paid into the Payment Account.

Section 21.2. In addition to the foregoing, the Company shall have the right at
any time before or after a Termination Event, at its option and upon written
notice to the Administrative Agent (for distribution to the Banks), to
repurchase all or a portion of the outstanding Purchased Receivables from the
Banks for an amount equal to the Agreed Base Value of such Purchased Receivables
(or so much of it as was paid by the Banks to the Company and remains unpaid),
less an amount equal to the product of such Agreed Base Value and Discount,
where the numerator included in the calculation of Discount is the number of
days from the repurchase date to the next following Settlement Date, and if such
Purchased Receivable is being repurchased by the Company after the Maturity Date
of such Purchased Receivable, together with interest thereon at the interest
rate specified in Section 7.6 from the relevant Maturity Date to the date of the
Company’s payment in full thereof, and any other amounts then payable by the
Company hereunder, including, breakage costs under Section 7.4, whereupon such
amount shall become due and payable from the Company to the Banks on the date
specified in such notice and shall be paid into the Payment Account.



    SECTION 22. GUARANTY; PARENT COVENANT.

(a) Parent is the owner of the Company. Parent hereby unconditionally and
irrevocably guarantees to the Beneficiaries the due and punctual payment,
performance and observance by the Company of all of the terms, covenants,
conditions, agreements, representations, warranties, indemnities and
undertakings on the part of the Company to be performed or observed under this
Agreement, including, without limitation, the punctual payment when due of all
obligations of the Company now or hereafter existing under this Agreement,
whether for indemnification payments, fees, expenses, repurchase obligations or
otherwise (all of the foregoing being collectively referred to as the
“Obligations”). In the event that the Company shall fail in any manner
whatsoever to perform or observe any of the Obligations when the same shall be
required to be performed or observed under this Agreement (subject to any
applicable cure periods), then upon the written demand of the Administrative
Agent, Parent shall perform, cause to be performed or make payment to allow such
Obligations to be performed. For the avoidance of doubt, Obligations do not
include, and the Parent is not hereby guaranteeing payment of any amounts due by
the Debtors.

The Parent’s liability under this Section 22(a) shall be irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment and performance in full of the Obligations, and, without limiting
the foregoing, shall be unconditional irrespective of (i) any lack of
enforceability of the Obligations, and (ii) any law, regulation or rights with
respect thereto. Neither Parent’s obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by an impairment, modification, change, release or
limitation of the liability of the Company or by reason of the bankruptcy or
insolvency of the Company. Parent waives any and all notices of the creation,
renewal, extension or accrual of or increase in any of the Obligations and
notice of or proof of reliance by the Administrative Agent or any Bank upon this
Section 22(a) or acceptance of this Section 22(a). This Agreement shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Section 22(a). All dealings
between the Company and Parent, on the one hand, and the Beneficiaries, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Section 22(a).

To the extent permitted by law, Parent hereby waives any and all presentments,
demands, notices, and protests against Parent, and any requirement that the
Administrative Agent or any Bank commence or exhaust any remedies against the
Company or any collateral securing the Obligations. This guarantee is a
guarantee of payment and performance and not of collection and shall remain in
full force and effect until payment in full of the Obligations. The Obligations
of Parent under this Section 22(a) does rank and will rank pari passu in
priority of payment with all other unsecured and unsubordinated obligations for
borrowed money of Parent.

All payments under this Section 22(a) by Parent shall be made by Parent on the
date when due and shall be made in Dollars and in immediately available and
freely transferable funds to the Payment Account.

(b) From and after the date hereof and so long as this Agreement is in effect,
except to the extent compliance in any case or cases is waived in writing by the
Administrative Agent, the Parent agrees that it will, for the benefit of the
Administrative agent and the Banks, comply with, abide by, and be restricted by
all the agreements, covenants, obligations and undertakings of the Parent
contained in the provisions of Section 6.10 of the Credit Agreement, inclusive,
regardless of whether any indebtedness is now or hereafter remains outstanding
thereunder, or the Credit Agreement shall have terminated, all of which
provisions, together with the related definitions, exhibits and ancillary
provisions, are incorporated herein by reference, mutatis mutandis, and made a
part hereof to the same extent and with the same force and effect as if the same
had been herein set forth in their entirety, and will be deemed to continue in
effect for the benefit of the Beneficiaries irrespective of whether the Credit
Agreement remains in effect, and without regard or giving effect to any
amendment or modification of such provisions or any waiver of compliance
therewith, no such amendment, modification or waiver to in any manner constitute
an amendment, modification or waiver of the provisions thereof as incorporated
herein unless consented to in writing by the Administrative Agent; provided
(i) any amendment, modification or supplement of the terms of the Credit
Agreement in accordance with Section 1.2(b) thereof shall be deemed to be
effective with respect to this Section 22(b) without further action by any party
to this Agreement, and (ii) that said provisions for purposes of the
incorporation described herein shall be amended in the following respects:

(i) the term “Borrower” appearing in said provisions shall mean and refer to the
Parent;

(ii) the term “Lenders” or “Administrative Agent” appearing in said provisions
shall mean and refer to the Beneficiaries as defined in this Agreement;

(iii) the term “Agreement” appearing in said provisions shall mean and refer to
this Agreement; and

(iv) the term “herein” or “hereof” appearing in said provisions shall mean and
refer to this Agreement.

Other than as hereinabove amended, any terms contained in the provisions of the
Credit Agreement incorporated herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement.



    SECTION 23. CONFIDENTIALITY.

Each party hereto agrees to hold the Transaction Documents and all non-public
information received by it in connection therewith from any other party hereto
or its agents or representatives in confidence and agrees not to provide any
Person with copies of any Transaction Document or such non-public information
other than to (i) any officers, directors, members, managers, employees or
outside accountants, auditors or attorneys thereof, (ii) any prospective or
actual assignee or participant which (in each case) has signed a confidentiality
agreement containing provisions substantively identical to this Section 23 or
has agreed to be subject to the terms of this Section 23, and (iii) Governmental
Authorities with appropriate jurisdiction (including filings required under
securities laws). Notwithstanding the above stated obligations, provided that
the other parties hereto are, to the extent permitted by law, given notice of
the intended disclosure or use, the parties hereto will not be liable for
disclosure or use of such information which such Person can establish by
tangible evidence: (i) was required by law, including pursuant to a valid
subpoena or other legal process, (ii) was in such Person’s possession or known
to such Person prior to receipt or (iii) is or becomes known to the public
through disclosure in a printed publication (without breach of any of such
Person’s obligations hereunder).

SECTION 24. ADMINISTRATIVE AGENT

Section 24.1. Appointment and Authority. Each of the Banks hereby irrevocably
appoints CA-CIB to act on its behalf as the Administrative Agent hereunder and
under the other Transaction Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Except as expressly set
forth in Sections 24.6(a) and 24.6(b), the provisions of this Section are solely
for the benefit of the Administrative Agent and the Banks, and neither the
Company nor any other Facility Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Transaction Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 24.2. Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent, and the term “Bank” or “Banks” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Parent, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Banks.

Section 24.3. Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Transaction Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Termination Event has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Transaction Documents); provided,
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Transaction Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
Bankruptcy Law; and

(iii) except as expressly set forth herein and in the other Transaction
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Banks, or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall not be deemed to have knowledge of any
Termination Event unless and until notice describing such Termination Event is
given to the Administrative Agent in writing by the Company or a Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Termination Event, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Transaction Document or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Section 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Section 24.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a purchase hereunder, that by its terms must be
fulfilled to the satisfaction of a Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank prior to the making of
such purchase. The Administrative Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 24.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Transaction Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Purchased Receivables and
each Bank’s Stated Amount as well as activities as the Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 24.6. Resignation of the Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Banks and the Company. Upon receipt of any such notice of resignation, the
Required Banks shall have the right, with the prior written consent of the
Company (provided, (x) no such consent of the Company shall be required while a
Termination Event exists and (y) such consent shall not be unreasonably
withheld, delayed or conditioned), to appoint a successor. If no such successor
shall have been so appointed by the Required Banks and shall have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Banks) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as the Administrative Agent is a Defaulting Bank
pursuant to clause (iv) of the definition thereof, the Required Banks may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, with the consent
of the Company (provided, (x) no such consent of the Company shall be required
while a Termination Event exists and (y) such consent shall not be unreasonably
withheld, delayed or conditioned), appoint a successor. If no such successor
shall have been so appointed by the Required Banks and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Banks) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents, (except that in the case of any collateral held by the
Administrative Agent on behalf of the Beneficiaries, the retiring or removed the
Administrative Agent shall continue to hold such collateral until such time as a
successor the Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time, if any, as the Required Banks appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
the Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Transaction Documents. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Transaction Documents, the provisions of this Section and
Sections 15.2 and 15.4 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

Section 24.7. Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Transaction Document or any
related agreement or any document furnished hereunder or thereunder.

Section 24.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Lead Arranger shall have no power, duty or responsibility
under this Agreement or any of the other Transaction Documents, except in its
capacity, as applicable, as the Administrative Agent or a Bank hereunder.

Section 24.9. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Bankruptcy Law or any other judicial
proceeding relative to any Facility Party, the Administrative Agent
(irrespective of whether the principal of any Purchased Receivable shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Purchased Receivables and all obligations
hereunder that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks and the
Administrative Agent allowed in such judicial proceeding, provided, the Banks
shall retain all rights to cast votes in any such proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 15.2 and 15.4.

Section 24.10. No Enforcement, Etc. Anything contained in any of the Transaction
Documents to the contrary notwithstanding, each Facility Party, the
Administrative Agent and each Bank hereby agree that (a) no Bank shall have any
right individually to realize upon any of the Purchased Receivables or to
enforce the guaranty of the Parent as set forth in Section 22, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Transaction Documents may be exercised solely by the Administrative
Agent for the benefit of the Beneficiaries in accordance with the terms hereof
and thereof and all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent for the benefit of the Beneficiaries in
accordance with the terms thereof, and (b) in the event of a foreclosure or
similar enforcement action by the Administrative Agent on any of the Purchased
Receivables pursuant to a public or private sale or other disposition (including
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Administrative Agent (or any Bank, except with respect to
a “credit bid” pursuant to section 363(k), section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code,) may be the purchaser or licensor of any or
all of such Purchased Receivables at any such sale or other disposition and the
Administrative Agent, as agent for and representative of Beneficiaries (but not
any Bank or Banks in its or their respective individual capacities) shall be
entitled, upon instructions from Required Banks, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Purchased Receivables sold at any such sale or disposition, to use and apply any
of the Obligations as a credit on account of the purchase price for any
Purchased Receivables payable by the Administrative Agent at such sale or other
disposition. The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Purchased Receivables, the existence,
priority or perfection of the Administrative Agent’s Lien thereon, or any
certificate prepared by any Facility Party in connection therewith, and the
Administrative Agent shall not be responsible or liable to the Banks for any
failure to monitor or maintain any portion of the Purchased Receivables.

Section 24.11. Withholding Taxes. To the extent required by any applicable Law,
the Administrative Agent may withhold from any payment to any Bank an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Bank because the appropriate form was not delivered, was not properly executed
or was invalid or because such Bank failed to notify the Administrative Agent of
a change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Bank shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

IN WITNESS WHEREOF, the parties have executed this Agreement by their
undersigned, duly authorized officers on the date first above written:

  

THE SCOTTS COMPANY LLC

By: /s/ Mark J. Weaver



    Title: Vice President and Treasurer

THE SCOTTS MIRACLE-GRO COMPANY

By: /s/ Mark J. Weaver
Title: Vice President and Corporate
Treasurer


4

  

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,

as Administrative Agent and a Bank

By: /s/ Thibault Berger
Title: Vice President


By: /s/ Laure Duvernay
Title: Vice President


Payment Account: Crédit Agricole Corporate & Investment Bank


New York, NY; ABA 026-008-073
A/C No. 01-88179-2145-00, A/C Name: Syndication Account

Bank’s Stated Amount: $100,000,000

THE BANK OF NOVA SCOTIA, as a Bank

By: /s/ Christopher Usas
Title: Director


Bank’s Stated Amount: $75,000,000

SUNTRUST BANK, as a Bank

By: /s/ Michael Maza
Title: Senior Vice President


Bank’s Stated Amount: $75,000,000

MIZUHO CORPORATE BANK, LTD, as a Bank

By: /s/ Robert Gallagher
Title: Authorized Signatory


Bank’s Stated Amount: $75,000,000

5

SCHEDULE 1

PURCHASE REQUEST

  

      , 20      

Crédit Agricole Corporate & Investment Bank,
as Administrative Agent
1301 Avenue of the Americas
New York, NY 10019
Attn: Export & Trade Finance
With a copy to Thibault Berger

Re: REQUEST FOR PURCHASE

Ladies and Gentlemen:

We refer to the Master Accounts Receivable Purchase Agreement among The Scotts
Company LLC, The Scotts Miracle-Gro Company, the Banks party thereto, and Crédit
Agricole Corporate & Investment Bank, as administrative agent, dated as of
September 21, 2011 (as amended through the date hereof, the “Purchase
Agreement”). Terms defined in the Purchase Agreement shall have the same meaning
herein as defined in such Purchase Agreement.

The undersigned Company hereby requests that the Banks purchase on       ,
20      , (the “Purchase Date”), the Purchased Receivables set forth on
Schedule I attached hereto, in accordance with, and subject to, the terms and
provisions of the Purchase Agreement, with the understanding that no Bank is
committed to making such purchase. The undersigned Company hereby makes the
representations and warranties set forth in Section 10 of the Purchase Agreement
for the benefit of the Administrative Agent and the Banks, as of the Purchase
Date, and further state that such representations and warranties are true and
correct as of such Purchase Date.

Executed and delivered by the undersigned Company as of the date first above
written.

THE SCOTTS COMPANY LLC

  

By:
Title:


6

SCHEDULE 2

CONDITIONS PRECEDENT

The Administrative Agent and the Banks shall have received each of the
following, in form and substance satisfactory to each of them:

(a) Executed counterparts of this Agreement and the other Transaction Documents.

(b) Certified copies of the Company’s and the Parent’s organizational documents,
together with certified copies of the resolutions of the Company’s and Parent’s
board of directors or members authorizing this Agreement and the Administrative
Agent and the Banks having received executed copies of this Agreement and the
other Transaction Documents and authorizing a person or persons to sign or
otherwise attest the due execution of those documents including any subsequent
notices and acknowledgements to be executed or delivered pursuant to this
Agreement, the other Transaction Documents and any other documents to be
executed or delivered by the Company pursuant hereto or thereto together with an
officer incumbency and specimen signature certificate, all in form satisfactory
to the Administrative Agent and the Banks.

(c) Legal opinions of outside special counsel to the Company and the Parent
relating to the enforceability of the Transaction Documents, and the perfection
of the security interests created hereby, and of outside special counsel or
internal counsel to the Company and the Parent relating to the power and
authority of Company and the Parent to enter into the Transaction Documents and
its performance thereunder, in each case in form and in substance satisfactory
to the Administrative Agent and the Banks.

(d) Blocked Account Agreements signed by the Company in form satisfactory to the
Administrative Agent and the Banks.

(e) Acknowledgement copies of such UCC financing statements or other filings as
are required under Section 9.1, such lien search reports as the Administrative
Agent and the Banks shall deem advisable with respect to the Company, and
releases of any Adverse Claim on the Purchased Receivables shown in such
reports.

(f) An acknowledgment from JPMorgan Chase Bank, N.A., as agent under the
existing working capital credit facility agreement (the “Credit Agreement”),
that all Purchased Receivables shall be deemed to be “Sold Receivables” under
the Credit Agreement and that this Agreement constitutes a “Receivables Purchase
Agreement” under the Credit Agreement.

7

SCHEDULE 3

UCC DETAILS SCHEDULE

UCC INFORMATION

(a) Name: THE SCOTTS COMPANY LLC

(b) Chief Executive Office: 14111 Scottslawn Road

Marysville, Ohio 43041

(c) State of Organization: Ohio

(d) Organizational ID No.: 1503259

(e) Tradenames: None

(f) Changes in Location, Name and None

Corporate Organization:

8

SCHEDULE 4

FORM OF PORTFOLIO REPORT

9

SCHEDULE 5

APPROVED DEBTORS



     



     

              Approved Debtor   Applicable Margin   Debtor Sublimit
Lowe’s Companies, Inc.
    1.05 %   $250 million
Wal-Mart Stores Inc.
    1.05 %   $120 million

10